EXHIBIT 10.2




Dated 3rd April, 2006





 
The Parties Named in the First Schedule hereto


and


Measurement Specialties, Inc.


AGREEMENT


for the purchase of the entire issued share capital of


BetaTHERM Group Ltd.
_____________________________
 
 
 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS

     
1.
DEFINITIONS AND INTERPRETATION
3
2.
SALE OF SHARES
13
3.
COMPLETION AND CONDITIONS
14
4.
WARRANTIES AND INDEMNITIES
20
5.
TERMINATION
23
6.
REMEDIES
23
7.
WORKING CAPITAL STATEMENTS.
34
8.
MISCELLANEOUS PROVISIONS
36
     
FIRST SCHEDULE THE COMPANY AND THE VENDORS
42
     
SECOND SCHEDULE SUBSIDIARIES
44
     
THIRD SCHEDULE DIRECTORS
45
     
FOURTH SCHEDULE WARRANTIES
46

 
 
2

--------------------------------------------------------------------------------

 


THIS AGREEMENT is dated 3rd April, 2006 and made between





 
(1)
Those listed as Vendors in Column 1 of the Table in the First Schedule (the
“Vendors”) and




 
(2)
Measurement Specialties, Inc., a corporation organised under the laws of the
State of New Jersey, with its principal place of business in Hampton,
Virginia (the “Purchaser”).



RECITALS:
 
A.
BetaTHERM Group Ltd. (the “Company”) is a company whose particulars are set out
in the First Schedule.



B.
The Vendors are the legal and beneficial owners of the Company’s entire issued
and outstanding share capital (the “Shares”). At the date hereof the Vendors are
the legal and beneficial owners of the numbers and classes of shares in the
capital of the Company set out against each Vendors’ name in Column 3 of the
Table in the First Schedule.



C.
The Vendors have agreed to sell and the Purchaser has agreed to purchase the
Shares on the terms and conditions in this Agreement.



IT IS HEREBY AGREED as follows:
 
1.
DEFINITIONS AND INTERPRETATION

 
1.1
In this Agreement, unless the context otherwise requires:



“Acquired Companies” means the Company and its Subsidiaries, collectively;


“Acquired Companies Debt” means, in relation to the Acquired Companies all (i)
bank borrowings of the Acquired Companies, whether in the form of term loans,
overdrafts or debtor financing through the discounting of invoices or bills of
exchange (ii) amounts payable under the Former Management Vendor Loan Notes
(including interest due and payable thereon) and (iii) all other indebtedness
for money borrowed (including, in each case, interest due and payable thereon)
but shall not include (a) trade payables, (b) inter-company debt between any of
the Acquired Companies, and (c) amounts owing under operating leases or
occupational leases provided, however, Acquired Companies Debt shall not include
amounts payable under the Vendors Loan Notes;


“Affiliate” means with respect to any Person, (i) each Person that controls, is
controlled by or is under common control with any such Person or any Affiliate
of such Person, (ii) each of such Person’s officers, directors, joint venturers,
and members and (iii) such Person’s spouse, children, siblings and parents. For
purposes of this definition, “control” of a Person shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of its
management of policies, whether through the ownership of voting interests, by
contract or otherwise;
 
 
3

--------------------------------------------------------------------------------

 


“Ancillary Agreements” shall have the meaning set forth in Clause 4.2(a) of the
Fourth Schedule;


“Applicable Contract” means any Contract (a) under which any Acquired Companies
have or may acquire any rights, (b) under which any Acquired Companies have or
may become subject to any obligation or liability, or (c) by which any Acquired
Companies or any of the assets owned or used by them are or may become bound;


“Auditors” means the Auditors for the time being of the Company;


“Balance Sheet” shall have the meaning provided in the Clause 4.4 of the Fourth
Schedule;


“Best Efforts” means the efforts that a prudent Person desirous of achieving a
result would use in similar circumstances to ensure that such result is achieved
as expeditiously as possible; provided, however, that an obligation to use Best
Efforts under this Agreement does not require the Person subject to that
obligation to take actions that would result in a materially adverse change in
the benefits to such Person of this Agreement and the Contemplated Transactions
or require that person to incur a liability or to pay money or to incur costs;


“Breach” in relation to a Warranty or a Purchaser’s Warranty, means any instance
of the Warranty or Purchaser’s Warranty (as the case may be) being (i) untrue or
(ii) to the Knowledge of Vendors or Purchaser (as the case may be), the
existence of facts that would make the Warranty or Purchaser’s Warranty
misleading in any material respect;


“Business” means the Acquired Companies’ business of manufacturing and
distributing thermistors and temperature sensors;


“Business Day” means any day on which banks are generally open for business in
Dublin;


“Claim” means (i) a claim pursuant to Clause 4, for which a party is entitled or
may become entitled, to indemnification, under this Agreement; (ii) a claim
under the Tax Deed; (iii) a claim for payment pursuant to clause 7.3; (iv) a
claim for a breach of this Agreement (other than any breach of the
noncompetition of Management Vendors agreement contained in Clause 3.7); and (v)
any other claim, whether under the express terms of this Agreement or the Tax
Deed or at common law arising out of the transactions contemplated by this
Agreement;


“1963 Act” means the Companies Act, 1963, as amended;
 
 
4

--------------------------------------------------------------------------------

 


“Company” means the company referred to in recital A;


“Completion” means completion of the sale and purchase of the Shares under
Clause 3;


“Completion Date” shall have the meaning provided in Clause 3.1.1;


“Completion Date Purchase Price Payment” shall have the meaning provided in
Clause 2.2;


“Completion Working Capital” shall have the meaning provided in Clause 7.2;


“Consideration Shares” means the Shares in the capital of the Purchaser to be
issued by the Purchaser to the Management Vendors in satisfaction of US
$1,000,000 of the Purchase Price as detailed in Clause 2.2 hereof;


“Consent” means any approval, consent, ratification, waiver, or other
authorisation (including any Governmental Authorisation);


“Contract” means any agreement, contract, obligation, promise, or undertaking
(whether written or oral and whether express or implied) that is legally binding
and in respect of which an Acquired Company has outstanding rights or
obligations;


“Contemplated Transactions” means all of the transactions contemplated by this
Agreement, including;



 
(a)
the sale of the Shares by Vendors to Purchaser;




 
(b)
the execution, delivery, and performance of the Vendor Releases and Employment
Agreements;




 
(c)
the performance by Purchaser and Vendors of their respective covenants and
obligations under this Agreement; and




 
(d)
Purchaser’s acquisition of the Shares;



“Deed of Novation” means the Deed of Novation being entered into simultaneously
with the Closing hereof by the Persons listed on Schedule A of the Deed of
Novation in order to novate all Vendor Loan Notes;


“Directors” means those listed as such in the Third Schedule;


“Deferred Payment Date” means the date that is eighteen months following the
Completion Date;


“Deferred Purchase Price” shall have the meaning provided in Clause 2.23;
 
 
5

--------------------------------------------------------------------------------

 


“Disclosure Letter” means the letter of the same date as this Agreement from the
Vendors’ Solicitors to the Purchaser’s Solicitors disclosing exceptions to the
Warranties;


“Effective Time” shall have the meaning provided in Clause 3.1.1;


“Employment Agreements” means the employment agreements for the continued
employment of key employees of the Company following the Completion;


“Encumbrance “ means any charge, claim, community property interest, equitable
interest, lien, option, pledge, security interest, right of first refusal, or
restriction of any kind, including any restriction on use, voting, transfer,
receipt of income, or exercise of any other attribute of ownership;


“Environment” means soil, land surface or subsurface strata, surface waters,
groundwaters, drinking water supply, ambient air (including indoor air), plant
and animal life and any other environmental medium or natural resource;


“Environmental Law” means any Legal Requirement that requires or relates to the
protection of natural resources, the Environment, the health and safety of the
public, the regulation of Hazardous Substances, or pollution of any type
whatsoever, and the regulations and guidelines promulgated under any such
modifications, and any other Legal Requirement currently in existence, which
govern:



 
(i)
the existence, cleanup and/or remedy of contamination on property;




 
(ii)
the emission or discharge of Hazardous Substances into the Environment;




 
(iii)
the Release, use, generation, transport, treatment, storage, disposal, removal
or recovery or management of Hazardous Substances, including building materials;
or




 
(iv)
the level of Hazardous Substances in any workplace;



“Escrow Account” means the account established pursuant to the Escrow Agreement.


“Escrow Agreement” means an Escrow Agreement in the form of Exhibit A executed
by the Vendors, the Purchaser and the Escrow Agent (as defined in the Escrow
Agreement);


“Estimated Claim Amount” shall have the meaning provided in Clause 6.25.


“Estimated Working Capital” shall have the meaning provided in Clause 7.1;


“Estimated Working Capital Statement” shall have the meaning provided in Clause
7.1;
 
 
6

--------------------------------------------------------------------------------

 


“Euro” shall mean the currency unit of the participating member states of the
European Union as defined in Recital (2) of Council Regulation 974/98/EC on the
introduction of the Euro;


“Financial Statements” shall have the meaning provided in Clause 4.4 of the
Fourth Schedule;


“Former Management Vendor Loan Notes” means the Loan Notes held by Paul
O’Shaughnessy and Jim Sheehan;


“GAAP” means accounting principles, standards and practices generally accepted
in Ireland;


“Governmental Authorisation“ means any approval, consent, license, permit,
waiver, or other authorisation issued, granted, given, or other-wise made
available by or under the authority of any Governmental Body or pursuant to any
Legal Requirement;


“Governmental Body” means any:



 
(a)
nation, state, county, city, town, village, district, or other jurisdiction of
any nature;




 
(b)
federal, state, local, municipal, foreign, or other govern-ment;




 
(c)
governmental authority of any nature (including any governmental agency, branch,
department, official, or entity and any court or other tribunal); or




 
(d)
body exercising, or entitled to exercise, any administra-tive, executive,
judicial, legislative, police, regulatory, or Taxation Authority or power of any
nature;



“Hazardous Substances” means: (a) any toxic, hazardous or otherwise dangerous
material, substance, waste or pollutant, including without limitation petroleum
products, flammable substances, explosives, radioactive materials, asbestos,
asbestos coating and asbestos containing materials, polychlorinated biphenyls,
toxic wastes or substances or any other wastes, materials or pollutants defined
or regulated by Environmental Laws; and (b) any other chemical, material or
substances, exposure to which is prohibited, limited or regulated by any
Governmental Body;


“Intellectual Property Assets” shall have the meaning provided in Clause 4.22 of
the Fourth Schedule;


“Interim Balance Sheet” shall have the meaning provided in Clause 4.4 of the
Fourth Schedule;


“Knowledge” means an individual will be deemed to have “Knowledge” of a
particular fact or other matter if:
 
 
7

--------------------------------------------------------------------------------

 



 
(a)
such individual is actually aware of such fact or other matter; or




 
(b)
a prudent individual could be expected to discover or otherwise become aware of
such fact or other matter in the course of conducting a reasonably comprehensive
investigation of each Management Vendor and each director of each Acquired
Company concerning the existence of such fact or other matter;



A Person (other than an individual) will be deemed to have "Knowledge" of a
particular fact or other matter if any individual who is (i) a Management
Vendor, or (ii) serving as a director or investment director of such Person has,
or at any time had, Knowledge of such fact or other matter;


“Legal Requirement” means any federal, state, local, municipal, foreign,
international, multinational, or other administrative order, constitution, law,
ordinance, principle of common law, regulation, statute, or treaty;


“Loan Notes” means the Vendor Loan Notes and the Former Management Vendor Loan
Notes;


“Management Vendors” means any entity who is a member of the Company at
Completion and that is a member of the management of the Company as detailed in
Column 1 of the Table in the First Schedule hereto;


“Market Value” means $24.26 per share of Purchaser common stock;


“Order” means any award, decision, injunction, judgement, order, ruling,
subpoena, or verdict entered, issued, made, or rendered by any court,
administrative agency, or other Governmental Body or by any arbitrator;


“Ordinary Course of Business” means an action taken by a Person will be deemed
to have been taken in the “Ordinary Course of Business” only if:



 
(a)
such action is consistent with the past practices of such Person and is taken in
the ordinary course of the normal day-to-day operations of such Person; and




 
(b)
such action is similar in nature and magnitude to actions customarily taken by
such Person;



“Organisational Documents” means: (a) the articles or certificate of
incorporation and the bylaws of a corporation; (b) the partnership agreement and
any statement of partnership of a general partnership; (c) the limited
partnership agreement and the certificate of limited partnership of a limited
partnership; (d) any charter or similar document adopted or filed in connection
with the creation, formation, or organisation of a Person; and (e) any amendment
to any of the foregoing;
 
 
8

--------------------------------------------------------------------------------

 


“Person” means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organisation, labor union, or other entity
or Governmental Body;


“Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative, investigative, or
informal) commenced, brought, conducted, or heard by or before, or otherwise
involving, any Governmental Body or arbitrator;


“Purchase Price” shall have the meaning provided in Clause 2.2;


“Purchaser” means Measurement Specialties, Inc.;


“Purchaser Pre-Estimate” shall have the meaning provided in Clause 6.23.


“Purchaser’s Solicitors” means Messrs. McCarter & English, LLP; 


“Purchaser’s Warranties”or a “Purchaser’s Warranty” means the warranties and
representations relating to the Purchaser at Completion set out in Clauses 4.2 ,
4.3 and 4.4 of this Agreement;


“Real Property” shall have the meaning provided in Clause 4.19 of the Fourth
Schedule;


“Reconciled” means, in respect of any Claim, a Claim which has been “settled” or
“resolved” (as such terms are defined in Clause 6.22);


“Reconciled Amount” means the amount (which may be zero) agreed in respect of
any Claim which is “settled” (as defined in Clause 6.22) or awarded to Purchaser
by the relevant court of competent jurisdiction or tribunal of law in respect of
a Claim which is “resolved” (as defined in Clause 6.22);


“Related Person” means with respect to a particular individual:



 
(a)
each other member of such individual’s Family;




 
(b)
any Person that is directly or indirectly controlled by such individual or one
or more members of such individual’s Family;




 
(c)
any Person in which such individual or members of such individual’s Family hold
(individually or in the aggregate) a Material Interest; and




 
(d)
any Person with respect to which such individual or one or more members of such
individual’s Family serves as a director, officer, partner, executor, or trustee
(or in a similar capacity);



With respect to a specified Person other than an individual:
 
 
9

--------------------------------------------------------------------------------

 



 
(a)
any Person that directly or indirectly controls, is directly or indirectly
controlled by, or is directly or indirectly under com-mon control with such
specified Person;




 
(b)
any Person that holds a Material Interest in such specified Person;




 
(c)
each Person that serves as a director, officer, partner, executor, or trustee of
such specified Person (or in a similar capacity);




 
(d)
any Person in which such specified Person holds a Material Interest;




 
(e)
any Person with respect to which such specified Person serves as a general
partner or a trustee (or in a similar capacity); and




 
(f)
any Related Person of any individual described in clause (b) or (c);



For purposes of this definition, (a) the “Family” of an individual includes (i)
the individual, (ii) the individual’s spouse and former spouses, (iii) any other
natural person who is related to the individual or the individual’s spouse
within the second degree, and (iv) any other natural person who resides with
such individual, and (b) “Material Interest” means direct or indirect beneficial
ownership (as defined in Rule 13d-3 under the Securities Exchange Act of 1934 as
amended (the “Exchange Act”)) of voting securities or other voting interests
representing at least 50% of the voting power of a Person or equity securities
or other equity interests representing at least 50% of the equity securities or
equity interests in a Person then outstanding;


“Release” means any spilling, leaking, pumping, pouring, emptying, emitting,
discharging, depositing, escaping, leaching, dumping or other releasing into the
Environment, whether intentional or unintentional; 


“Representative” means with respect to a particular Person, any director,
officer, employee, agent, consultant, advisor, or other representative of such
Person, including legal counsel, accountants, and financial advisors;


“Securities Act” means the Securities Act of 1933, as amended;


“Service Provider” shall have the meaning provided in Clause 4.13 of the Fourth
Schedule;


“Shares” means the entire issued and outstanding share capital of the Company;


“Subsidiaries” means the companies listed in the Second Schedule;


“Tax” and “Taxation” means all forms of taxation whether direct or indirect,
duties, imposts and levies and includes (without limiting the generality of the
foregoing) corporation tax, corporation profits tax, advance corporation tax
(“ACT”), capital gains tax, development land tax, rates, water rates, capital
transfer tax, inheritance tax, gift tax, capital acquisitions tax, residential
property tax, value added tax, income tax, dividend withholding tax, withholding
tax (whether in respect of any payments, interest or otherwise), deposit
interest retention tax, pay related social insurance, national insurance
contributions, amounts due under the PAYE or PRSI system, income or other
levies, customs and excise duties any other import or export duties, stamp duty,
stamp duty reserve tax, companies capital duty, tax on turnover or profits,
sales tax, and any other amounts corresponding thereto and all other taxes,
rates, levies, fines, duties or other fiscal impositions of any kind whatsoever,
whether imposed by any Tax Authority or otherwise, or other sums paid in respect
of Tax or Taxation (including in particular but without derogating from the
generality of the foregoing any interest, fine, charge, surcharge or penalty)
relating to any liability referred to in this definition (save insofar as
attributable to the delay or default after Completion of the Purchaser, any
member of the Purchasers group of companies or the Company) whether arising
under the laws of Ireland or those of any other jurisdiction and whether
incurred as principal, agent, trustee, indemnitor or otherwise, and regardless
of whether such taxes, penalties, charges, levies, fines, surcharges and
interest are directly or primarily chargeable against or attributable to the
Company or any other person, firm or company and whether or not the Purchaser or
the Company is or may be entitled to claim reimbursement thereof from any other
person or persons;
 
 
10

--------------------------------------------------------------------------------

 


“Tax Authority” shall mean the Revenue Commissioners in Ireland, and any other
local, municipal, governmental, state, federal or other fiscal authority or body
anywhere in the world competent to impose any Tax;


“Tax Deed” shall mean the tax deed of indemnity in the agreed form between the
Vendors and the Purchaser;


“Tax Return” means any return (including any information return), report,
statement, schedule, notice, form, or other document or information filed with
or submitted to, or required to be filed with or submitted to, any Tax Authority
in connection with the determination, assessment, collection, or payment of any
Tax or in connection with the administration, implementation, or enforcement of
or compliance with any Legal Requirement relating to any Tax;


“Threatened” means a claim, Proceeding, dispute, action, or other matter will be
deemed to have been “Threatened” if any demand or statement has been made
(orally or in writing) or any notice has been given (orally or in writing), or
if any other event has occurred or any other circumstances exist, that would
lead a prudent Person to conclude that such a claim, Proceeding, dispute,
action, or other matter is likely to be asserted, commenced, taken, or otherwise
pursued in the future;


“Vendors” means those parties listed as Vendors in Column 1 of the Table in the
First Schedule;


“Vendor Loan Notes” means the Loan Notes listed on Schedule A of the Deed of
Novation identified as being held by a Management Vendor;


“Vendor Release” means a release in the form of Exhibit B executed by each of
the Vendors;
 
 
11

--------------------------------------------------------------------------------

 


“Vendors’ Solicitors” means Messrs. Matheson Ormsby and Prentice;


“Vendors’ Transaction Costs” means all legal, accounting and investment banking
fees and other fees to employees, consultants and advisors incurred by any of
the Vendors or the Acquired Companies in connection with or as a result of the
negotiation, preparation, delivery and execution of, and the performance by any
of the Vendors and the Acquired Companies of its obligations under, this
Agreement (and pursuant to any prior efforts to sell the capital stock of the
Acquired Companies), including without limitation, (i) all costs and expenses
arising out of, related to or incurred in connection with William Blair &
Company; (ii) any transfer taxes in respect of or other costs imposed by any
Legal Requirements on any of the Vendors or the Acquired Companies arising,
directly or indirectly, out of the transfer of the Shares; and (iii) the payment
to any employees, directors or consultants of change of control and similar cash
or other bonus payments to which they are entitled as a result of the
transaction contemplated by this Agreement;


“Warranties” or a “Warranty” means the warranties and representations relating
to the Vendors and the Acquired Companies at Completion set out in the Fourth
Schedule;
 
1.2
The Schedules referred to in this Agreement form an integral part of this
Agreement, are incorporated herein by reference and reference to this Agreement
includes reference to them.

 
1.3
Headings are inserted for convenience only and do not affect the construction of
this Agreement.

 
1.4
All references in this Agreement to costs, charges or expenses include any value
added tax or similar tax charged or chargeable in respect of this Agreement.

 
1.5
Unless the context otherwise requires:




1.5.1
words importing the singular include the plural and vice versa, words importing
the masculine include the feminine, and words importing persons include
corporations;




1.5.2
where something is defined in the singular, the plural of the defined term will
be taken to mean two or more of those things which fall within the definition;
and where something is defined in the plural or collectively, the singular of
the defined term will be taken to mean any one of those things which fall within
the definition;




1.5.3
reference to writing or similar expressions includes transmission by telecopier
or electronic means;

 
 
 
12

--------------------------------------------------------------------------------

 
 

1.5.4
references to Acts, statutory instruments and other legislation are to
legislation operative in Ireland and to such legislation amended, extended or
re-enacted (whether before or after the date of this Agreement), except to the
extent that such amendment, extension or re-enactment creates or increases the
liability of any Vendor or Acquired Company, and any subordinate legislation
made under that legislation, and includes equivalent laws in any other
jurisdiction; and




1.5.5
reference to any document includes that document as amended or supplemented,
whether before or after the date of this Agreement.




1.5.6
The expression “agreed form” means in relation to any document, such document in
the terms agreed between the parties thereto and hereto and for the purposes of
identification signed by or on behalf of each of the parties hereto.

 
2.
SALE OF SHARES



2.1
Each Vendor shall sell as legal and beneficial owner and the Purchaser shall
purchase, free from all liens, charges and encumbrances, the number of each
class of Shares listed opposite that Vendors name in Column 3 of the table in
the First Schedule. Each holder of Vendor Loan Notes shall novate such Loan
Notes pursuant to the Deed of Novation.

 
2.2
The Shares will be sold and the Vendor Loan Notes novated at an aggregate price
of US$36,741,065 (the “Purchase Price”), subject to adjustment as provided below
in this Clause 2.2. The Purchase Price shall be payable by Purchaser as follows:




2.2.1
$33,741,065 shall be paid to the Vendors. The foregoing payment shall be made on
the Completion Date by wire transfer of immediately available funds to the
account designated by the Vendors (the “Completion Date Purchase Price
Payment”);




2.2.2
$1,000,000, in the aggregate, shall be paid to the Management Vendors in the
form of the Consideration Shares. The Consideration Shares shall be issued
promptly following the Completion Date (but in no event shall the Consideration
Shares be issued more than fourteen (14) days after the Completion Date), and
will be restricted shares as a result of their issuance in accordance with
Regulation S or Regulation D of the Securities Act;




2.2.3
On the Deferred Payment Date, the Purchaser shall pay one million, six hundred
forty eight thousand, five hundred thirty two Euro( € 1,648,532 (the “Deferred
Purchase Price”); less (i) any Reconciled Amount (ii) the amount of any
Purchaser Pre-Estimate in respect of any Claim which has not yet been Reconciled
or in respect of which an Estimated Claim Amount has not yet been determined or
agreed pursuant to Clause 6.25 and (iii) the amount of any Estimated Claim
Amount in respect of any Claim which has not been Reconciled on the Deferred
Payment Date;

 
 
 
13

--------------------------------------------------------------------------------

 
 

2.2.4
On the Deferred Payment Date, the Purchaser shall pay the amounts specified in
subclauses (ii) and (iii) of Clause 2.2.3 into the Escrow Account to be held in
accordance with the provisions of the Escrow Agreement;




2.2.5
All Purchase Price payments required under this Clause 2.2 shall be made by wire
transfer of immediately available funds on the applicable payment date to the
Vendor’s Solicitors or the Escrow Account, as the case may be, and the receipt
of which by the Vendor’s Solicitors or the bank in which the Escrow Account
resides, as the case may be, shall be in complete discharge of the Purchaser’s
obligation with respect thereto. Reduction of the Deferred Purchase Price
payable as provided in this Clause and in Clause 6.1 and payment of amounts held
under the Escrow Agreement in accordance with the terms thereof, shall be
Purchasers sole recourse for Claims, and no other set-off of the Deferred
Purchase Price shall be made by Purchaser.

 
3.
COMPLETION AND CONDITIONS

 
3.1
Completion:




3.1.1
Completion shall take place on 3rd April, 2006 (the “Completion Date”), at the
offices of the Vendors’ Solicitors. For financial, accounting and tax purposes,
the Closing shall be deemed to have occurred as of 12:01 a.m. on April 1, 2006
(“Effective Time”);




3.1.2
The Vendors and the Purchaser shall use their Best Efforts to ensure that the
conditions in Clause 3.3 are fulfilled on the Completion Date. All deliverables
specified in Clause 3.3 and all conditions specified in Clause 3.4 shall be
deemed waived when the Purchaser confirms in writing that Completion has taken
place.

 
3.2
Non-fulfilment of conditions:



If the conditions in Clause 3.3 are not fulfilled by April 15, 2006, either the
Vendors or the Purchaser may (if not in continuing breach of their own
obligations relating to that clause), at any time prior to the fulfilment of the
conditions, rescind this Agreement by notice to the other, and this will not
prejudice the other rights and remedies of the rescinding party under this
Agreement.



3.3
Conditions: 




3.3.1
Material Adverse Change

 
 
 
14

--------------------------------------------------------------------------------

 

 
Since 1 January, 2006, there has not been any material adverse change in the
business, operations, properties, prospects, assets, or condition of any
Acquired Companies and no event has occurred or circumstances exist that may
result in such a material adverse change.



3.3.2
No Claims Regarding Share Ownership or Sale Proceeds



There must not have been made or, to the Vendor’s knowledge, Threatened by any
person any claim asserting that such person:



 
3.3.2.1
is the holder or the beneficial owner of, or has the right to acquire or to
obtain beneficial ownership of, any shares of, or any of the voting, equity, or
ownership interest in, any of the Acquired Companies; or




 
3.3.2.2
is entitled to all or any portion of the Purchase Price payable for the Shares.




3.3.3
Delivery of Documentation




 
3.3.3.1
Execution and delivery of the Vendor Releases by each of the Vendors;




 
3.3.3.2
Execution and delivery of the Escrow Agreement by all parties thereto; and




 
3.3.3.3
Execution and delivery of the Employment Agreements by each of the parties
required to execute a Employment Agreement.



3.4
Vendors’ obligations at Completion: 



Upon Completion the Vendors shall:



3.4.1
Deliver or procure the delivery of to the Purchaser:




(1)
transfers of the Shares duly executed by the registered holders in favour of the
Purchaser or as he may direct together with the related share certificates or,
in the case of any lost share certificate, an indemnity in appropriate terms;
and




(2)
any waivers or consents necessary to enable the Purchaser or his nominees to be
registered as holders of the Shares;




3.4.2
cause any persons nominated by the Purchaser to be validly appointed as
additional directors of the Acquired Companies, and then cause the Directors to
retire from office;

 
 
 
15

--------------------------------------------------------------------------------

 
 

3.4.3
cause the Company to change its registered office to such office as may be
designated by the Purchaser at or prior to Completion.




3.4.4
deliver to the Purchaser for himself and as agent for the Company:




(1)
insofar as they are not in the custody of the Company and the Subsidiaries and
unless held as security by a bank, the title deeds of the Properties;




(2)
all the Company’s and the Subsidiary’s statutory and other books, certificates
of incorporation and common seals; and




(3)
insofar as they are not in the custody of the Company and the Subsidiaries, all
the Company’s and the Subsidiary’s financial and accounting books and records
(including all bank mandates, credit cards and cheque books).




3.4.5
Exercise all voting rights and other powers of control which they have in
relation to the Company to make sure that the required shareholders and
directors resolutions are passed.




3.4.6
Deliver to the Purchaser:




 
3.4.7.1
This Agreement duly executed by each of the Vendors.




3.4.7.2
The Disclosure Letter duly executed by each of the Vendors.




3.4.7.3
The Tax Deed duly executed by each of the Vendors.




3.4.7.4
A Vendor Release duly executed by each Vendor.




3.4.7.5
An Employment Agreement duly executed by each key employee of the Company
required to execute an Employment Agreement as detailed in the First Schedule.




3.4.7.6
Evidence that all registered charges created by the Company have been discharged
or letters to the Purchaser from all relevant bankers or holders of security
confirming that the fixed and floating charges created in their favour by the
Company have not crystallised and will not as a result of Completion
crystallise.




3.4.7.7
The Deed of Novation executed by the holders of the Vendors Loan Notes.

 
3.5
Purchaser’s obligations at Completion:



Upon Completion Purchaser shall:
 
 
16

--------------------------------------------------------------------------------

 



3.5.1
pay the Purchase Price to the Vendors as follows:




(1)
deliver cash in the amount of the Completion Date Purchase Price Payment to
Vendors’ Solicitors by wire transfer or in such other manner as may be agreed in
writing between the Vendors’ Solicitors and the Purchaser’s Solicitors, for
further distribution to the Vendors in amounts agreed to among the Vendors;




(2)
deliver the Consideration Shares to the Management Vendors. Such Consideration
Shares will be distributed promptly following Completion to each of the
Management Vendors pursuant to Clause 2.2.2. The Consideration Shares shall be
issued at the Market Value;




3.5.2
All of the Consideration Shares issued to the Management Vendors pursuant to
this Agreement cannot be sold until after the first anniversary of the
Completion Date and the certificate in respect of the Consideration Shares will
bear a restrictive legend in substantially the following form: 



THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”). THE SHARES HAVE BEEN ACQUIRED
WITHOUT A VIEW TO DISTRIBUTION AND MAY ONLY BE SOLD OR TRANSFERRED IN ACCORDANCE
WITH THE PROVISIONS OF REGULATION S UNDER THE ACT (RULES 901 THROUGH 905 UNDER
THE ACT AND THE PRELIMINARY NOTES THERETO), PURSUANT TO REGISTRATION UNDER THE
ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION. HEDGING
TRANSACTIONS INVOLVING THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE ACT.


The Purchaser shall issue new certificates in respect of the Consideration
Shares to any Management Vendor, upon request, without such legend if such
Consideration Shares are registered under the Securities Act or may be sold
under Rule 144 under the Securities Act (or any replacement rule). In any such
case, the Purchaser shall promptly after receipt of such a request (and in any
event no later than 10 days after such receipt) both deliver written
instructions to its transfer agent and cause its securities counsel to publish
opinion(s) to the extent necessary to effect the removal of the restrictive
legend. In addition, the Purchaser recognizes that, beginning one year following
the Completion Date, a Management Vendor may transfer or sell some or all of the
Consideration Shares held by the Management Vendor in other transactions exempt
from the registration requirements of the Securities Act. In such a case, if
requested by a Management Vendor, the Purchaser shall promptly deliver written
instructions to its transfer agent and cause its securities counsel to publish
opinion(s) to the extent necessary to effect the exempt sale or transfer of the
Consideration Shares.
 
 
17

--------------------------------------------------------------------------------

 



3.5.3
Each Management Vendor (a) understands that the shares of Purchaser’s common
stock constituting a portion of the Purchase Price being delivered to such
Management Vendor have not been, and will not be, registered under the
Securities Act or under any state securities laws, and are being offered and
sold in reliance upon Regulation S under the Securities Act, Regulation D under
the Securities Act or another applicable exemption from the registration
requirements of the Securities Act, (b) agrees to resell or transfer such shares
only in accordance with the provisions of Regulation S (Rules 901 through 905
under the Securities Act, ant the Preliminary Notes to such Rules), pursuant to
registration under the Securities Act or pursuant to an available exemption from
such registration, (c) agrees not to engage in hedging transactions with regard
to such shares unless in compliance with the Securities Act, and (d) each (other
than Herbert Holmstedt) certifies that he, she or it is not a US person, as
defined in Rule 902(k) under the Securities Act, and is not acquiring shares for
the account or benefit of any US person, as so defined.




3.5.4
The Purchaser shall not register any transfer of the Consideration Shares by any
of the Management Vendors unless such transfer is made in accordance with
Regulation S, pursuant to registration under the Securities Act, or pursuant to
an available exemption from registration.



3.6
Covenants of Purchaser:




3.6.1
Approvals by Governmental Bodies. As promptly as practicable after the date of
this Agreement, Purchaser will, and will cause each of its Related Persons to,
make all filings required by Legal Requirements to be made by them to consummate
the Contemplated Transactions. Between the date of this Agreement and the
Completion Date, Purchaser will cooperate with Vendors with respect to all
filings that Vendors are required by Legal Requirements to make in connection
with the Contemplated Transactions, and (ii) cooperate with Vendors in obtaining
all consents identified in Part 4.2 of the Disclosure Letter; provided that this
Agreement will not require Purchaser to dispose of or make any change in any
portion of its business or to incur any other burden to obtain a Governmental
Authorisation.



3.7
Noncompetition of Management Vendors:




3.7.1
As an inducement for the Purchaser to enter into this Agreement and as
additional consideration for the consideration paid to the Vendors, each
Management Vendor agrees that for a period of three (3) years after the Closing:

 
 
 
18

--------------------------------------------------------------------------------

 
 
(a) Each Management Vendor shall not, and shall not permit its Affiliates to,
directly or indirectly, engage or invest in, own, manage, operate, finance,
control, or participate in the ownership, management, operation, financing, or
control of, be employed by, associated with, or in any manner connected with,
extend credit, or render services or advice to, any business whose products or
activities compete in whole or in part with the products or activities of the
Business, anywhere worldwide, provided, that each Management Vendor may purchase
or otherwise acquire up to (but not more than) one percent of any class of
securities of any enterprise (without otherwise participating in the activities
of such enterprise) if such securities are listed on any national or regional
securities exchange or have been registered under Section 12(g) of the
Securities Exchange Act of 1934. Each Management Vendor agrees that this
covenant is reasonable with respect to its duration, geographical area, and
scope.


(b) Each Management Vendor shall not, and shall not permit its Affiliates to,
directly or indirectly, either for itself, themselves or any other Person, (A)
induce or attempt to induce any employee to leave the employ of the Acquired
Companies, (B) employ, or otherwise engage as an employee, independent
contractor, or otherwise, any employee of the Acquired Companies (except that
such Management Vendor shall be permitted to employ or engage an employee of the
Acquired Companies in a business that does not directly or indirectly compete
with the business of Purchaser, provided such Management Vendor does not solicit
such employee of the Acquired Companies) or (C) induce or attempt to induce any
customer, supplier, licensee, or business relation of the Business to cease
doing business with the Acquired Companies, or in any way interfere with the
relationship between any such customer, supplier, licensee, or business relation
and or with the Acquired Companies.


(c) Each Management Vendor shall not, and shall not permit its Affiliates to,
directly or indirectly, either for itself, themselves or any other Person,
solicit the business of any Person known to a Management Vendor to be a customer
of the Business for any business that competes with the Business, whether or not
such Management Vendor had personal contact with such Person.


(d) Each Management Vendor shall not, and shall not permit its Affiliates to, at
any time during or after the foregoing period, disparage the Acquired Companies
or the Business, or any of their shareholders, directors, officers, employees,
or agents.



3.7.2
Remedies. If a Management Vendor breaches the covenants set forth in Clause 3.8,
the Purchaser will be entitled to the following remedies:

 
 
 
19

--------------------------------------------------------------------------------

 
 
(a) damages from such Management Vendor; and


(b) in addition to its right to damages and any other rights it may have, to
obtain injunctive or other equitable relief to restrain any breach or threatened
breach or otherwise to specifically enforce the provisions of Clause 3.8, it
being agreed that money damages alone would be inadequate to compensate the
Purchaser and would be an inadequate remedy for such breach.


The rights and remedies provided herein are cumulative and not alternative.
Notwithstanding anything contained herein to the contrary, Purchasers recourse
for breach of this Clause 3.7 shall not be limited to set-off of the Deferred
Payment Amount or to amounts held under the Escrow Agreement, and no recourse
shall be had for breach of this Clause 3.7 to any set-off of the Deferred
Payment Amount or to any amounts held under the Escrow Agreement.
 
4.
WARRANTIES AND INDEMNITIES:



4.1
Vendors’ Warranties; Indemnification:



The Vendors, jointly and severally, shall indemnify and hold harmless the
Purchaser, and shall reimburse Purchaser, for, from and against each and every
demand, claim, loss (which shall include any diminution in value), liability,
judgment, damage, cost and expense (including, without limitation, interest,
penalties, costs of preparation and investigation, and the reasonable fees,
disbursements and expenses of attorneys, accountants and other professional
advisers (individually a “loss” and collectively “losses”) imposed on or
incurred by Purchaser, directly or indirectly, resulting from or arising out of:



4.1.1
any Breach of any representation or warranty made by the Vendors in the Fourth
Schedule attached hereto subject to any exceptions fairly and accurately
disclosed in the Disclosure Letter;




4.1.2
the amount of the Acquired Companies Debt in excess of $3,739,378; and




4.1.3
the amount of any Vendor’s Transaction Costs which are paid or payable by an
Acquired Company.





4.2
Warranties by Purchaser: 



The Purchaser shall indemnify, and hold harmless (x) each of the Vendors and
keep each of the Vendors indemnified against all and any expenses, costs,
claims, demands, losses, damages and other liabilities whatsoever whether direct
or consequential suffered or incurred by any Vendor as a result of any Breach of
any Buyers Warranties contained in Clause 4.2 and (y) each of the Management
Vendors and keep each of the Management Vendors indemnified against all and any
expenses, costs, claims, demands, losses, damages and other liabilities
whatsoever whether direct or consequential suffered or incurred by any Vendor as
a result of any Breach of any Buyers Warranties contained in Clauses 4.3 or
4.42.
 
 
20

--------------------------------------------------------------------------------

 



4.2.1
the statements contained in each of Clauses 4.2, 4.3, 4.4 and 4.5 respectively
are at the date hereof true and not misleading and further that they will have
been complied with in all respects, as if they have been entered into afresh at
Completion and if, after the signing of this Agreement and before Completion,
any matter arises which results or may result in such statements becoming untrue
or misleading, the Purchaser shall immediately notify the Vendors fully in
writing prior to Completion;




4.2.2
the Purchaser is duly incorporated, validly existing and in good standing under
the laws of New Jersey. Each of the Purchaser and its subsidiaries is duly
qualified or licensed as a foreign corporation to do business, and is in good
standing, in each jurisdiction in which the failure to be so qualified or
licensed would have a material adverse effect on the business, assets, financial
commissions or results of operations of Purchaser and its subsidiaries, taken as
a whole;




4.2.3
the Purchaser has power and authority to enter into this Agreement and the
Ancillary Agreements;




4.2.4
the execution, delivery and performance of this Agreement and the Ancillary
Agreements, and the consummation of the transactions contemplated hereby and
thereby, have been duly authorized by all necessary corporate action on the part
of Purchaser and no further action is required on the part of Purchaser to
authorize this Agreement, the Ancillary Agreements or the transactions
contemplated hereby and thereby;




4.2.5
the execution, delivery and performance of the terms of this Agreement and the
Ancillary Agreements by the Purchaser do not infringe upon any provisions of:



(1) any law or regulation or any order or decree of any authority, agency or
court binding on the Purchaser;
 
(2) the certificate of incorporation or bylaws of the Purchaser; or
 
(3) any loan stock, bond, debenture or other deed, mortgage, contract or other
undertaking or instrument to which the Purchaser is party;



4.2.6
in acquiring the Shares, the Purchaser is acting as principal and not as agent
or broker for any other person;



4.3
SEC Filings; Financial Statements; Consideration Shares

 
 
 
21

--------------------------------------------------------------------------------

 
 

4.3.1
Each report, schedule, registration statement and definitive proxy statement
filed by Company with the Securities and Exchange Commission (“SEC”) after March
31st, 2005 including any amendments thereto (the “Purchaser SEC Reports”), which
are all the forms, reports and documents required to be filed by Company with
the SEC after March 31st, 2005, (X) were prepared in accordance with, and
complied in all material respects with, the requirements of the Securities Act
or the Exchange Act, as the case may be, and the rules and regulations of the
SEC thereunder applicable to such Purchaser SEC Reports and were filed on a
timely basis and (Y) did not at the time they were filed (and if amended or
superseded by a filing prior to the date of this Agreement then on the date of
such filing) contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. None of Purchaser’s subsidiaries is required to file any reports
or other documents with the SEC.




4.3.2
Each set of consolidated financial statements (including, in each case, any
related notes thereto) contained in the Purchaser SEC Reports, including any
Purchaser SEC Reports filed after the date hereof until Completion, other than
the consolidated financial statements of the Acquired Companies or the pro forma
financial information derived therefrom, as to which the Purchaser makes no
representations or warranties (X) complied as to form in all material respects
with the published rules and regulations of the SEC with respect thereto, (Y)
was prepared in accordance with United States generally accepted accounting
principles, applied on a consistent basis throughout the periods involved
(except as may be indicated in the notes thereto or, in the case of unaudited
statements, for the absence footnotes as permitted by Form 10-Q of the Exchange
Act) and (Z) fairly presents the consolidated financial position of Purchaser
and its subsidiaries at the respective dates thereof and the consolidated
results of operations and cash flows for the periods indicated, except that the
unaudited interim financial statements were or are subject to normal year-end
adjustments.




4.3.3
the Purchaser warrants that the Consideration Shares issued as consideration in
accordance with the provisions of this Agreement, shall have been duly and
validly authorised, issued and delivered by the Purchaser free from all
encumbrances (save for any lock up, vesting, escrow or other arrangements
contemplated by this Agreement) and shall have been issued in Compliance with US
securities laws and will be fully paid for and not subject to any call,
pre-emptive or similar rights and shall rank pari passu in all respects with the
existing common stock of the Purchaser;



4.4
Absence of Certain Changes or Events. 

 
 
 
22

--------------------------------------------------------------------------------

 
 

4.4.1
Since 1 January, 2006, there has not been, occurred or arisen any event or
condition which has had a material adverse effect on the business, assets
(including intangible assets), financial conditions or results of operations of
Purchaser and its subsidiaries, taken as a whole.

 
5.
TERMINATION

 
[Intentionally Deleted].
 
6.
REMEDIES



6.1
Set Off




6.1.1
The Deferred Purchase Price shall be reduced in accordance with Clause 2 of this
Agreement. The Purchaser’s sole remedy in respect of any Claim (other than a
Claim pursuant to Clauses 4.1.2, or 4.1.3) shall be the reduction of the
Deferred Purchase Price or payment pursuant to the Escrow Agreement. If the
Purchaser wishes to bring a Claim it shall give written notice to Vendors in
accordance with Clause 6.2.1.1 specifying in reasonable detail the basis for the
Claim (“Claim Notice”). Notwithstanding the foregoing, if Vendors Representative
(on behalf of Vendors) notifies Purchaser (and, if applicable, the Escrow Agent)
within 30 days of receipt of a Claim Notice that Vendors disagree with the
Claim, the parties agree to cooperate to try and reach a resolution of the
dispute, and if they cannot do so the Purchaser may commence litigation to
resolve the dispute. If Vendors Representative (on behalf of Vendors) does not
so notify Purchaser (and, if applicable, the Escrow Agent) within said 30-day
period, such Claim and the amount set out in the relevant Claim Notice shall be
deemed to be “agreed” for the purposes of Clause 6.22 and the Deferred Purchase
Price shall, in accordance with Clause 2.2.3, be reduced by the amount set out
in the Claim Notice (or, following the Deferred Payment Date, the amount set out
in the Claim Notice shall be paid to Purchaser pursuant to the Escrow Agreement)
and any such reduction or payment shall be made in full and final settlement of
the Claim



6.2
Limitations:



Notwithstanding the provisions of clauses 4.1 and 4.2, and subject to clause
6.20 hereof the parties will not be liable for any Claim



6.2.1
Unless:




6.2.1.1
Time: Notice of it is given in writing within eighteen (18) months following
Completion setting out details of the event or circumstances giving rise to the
Claim, the legal grounds on which the Claim is based and the total amount of the
liability.

 
 
 
23

--------------------------------------------------------------------------------

 
 

6.2.2
Maximum Amount:




6.2.2.1
Other than for any Claim pursuant to Clauses 4.1.2 , or 4.1.3, the maximum
aggregate liability of the Vendors for all Claims shall be the Deferred Purchase
Price. Any such liability (other than for a Claim pursuant to Clauses 4.1.2, or
4.1.3) may only be satisfied by reduction of the Deferred Purchase Price or out
of the amount held pursuant to the Escrow Agreement. Accordingly (other than for
a Claim pursuant to Clauses 4.1.2, or 4.1.3) no recourse shall be had in the
settlement thereof to any other assets of the Vendors.



6.3
Further limitations:



Notwithstanding anything to the contrary in this Agreement and in particular the
provisions of clause 4.1:



6.3.1
Nothing in this agreement will be deemed to relieve the Purchaser from any
common law or other duty to mitigate any loss or damage incurred by him;




6.3.2
Subject to clause 8.11.2, no Person other than the Purchaser or the Vendors will
be entitled to make a Claim or other claim under this Agreement, neither will
the amount of the Claim be calculated by reference to loss or damage suffered by
any Person other than the Purchaser or the Vendors;




6.3.3
If any circumstances giving rise to a Claim arise, the Purchaser shall give
written notice to the Vendors Representative and, via the Vendors
Representative, keep the Vendors fully informed of all material developments;




6.3.4
The Vendors will not be liable in respect of any Claim to the extent that it
arises or is increased or extended as a result of any event occurring with
retrospective effect, a change in the law or in any regulation, requirement or
code of conduct of any relevant agency or regulatory body or any parliamentary
statement, or statement by the Revenue Commissioners concerning any change in
revenue practice.

 
6.4
Recovery from Third Parties:




6.4.1
If at any time the Purchaser or any Acquired Company is entitled to recover from
insurers or any other third parties whether by payment, discount, credit, relief
or otherwise howsoever (in this clause called a “Third Party Claim”) in relation
to any matter giving rise to a Claim the Purchaser shall:

 
 
 
24

--------------------------------------------------------------------------------

 
 

6.4.2
Notify the Vendors as soon as reasonably practicable and provide such
information and assistance as the Vendors may require relating to the
entitlement and the action taken or proposed to be taken by the Purchaser or the
Acquired Company;




6.4.3
Take (at the expense of the Vendors) such reasonable steps or proceedings as the
Vendors may require, and act in accordance with any requirements of the Vendors,
subject to the Purchaser being indemnified by the Vendors against all reasonable
costs and expenses incurred in that connection; and




6.4.4
Keep the Vendors informed of the progress of any such steps, proceedings or
actions and the amount of the relevant Claim against the Vendors will be reduced
to the extent of any amount recovered or of which advantage is otherwise
obtained or, if payment has already been made by the Vendors, the Purchaser
shall make a refund as appropriate.




6.4.5
Steps taken by Vendors to cause the Purchaser or an Acquired Company to pursue,
or co-operate in pursuit of, a Third Party Claim will not be taken as an
admission of the relating Claim or that the Vendors are liable in any particular
amount or at all.



6.5
Co-operation.




6.5.1
The Purchaser shall allow, and shall cause the Acquired Companies to allow, the
Vendors and their professional advisers to investigate any matter or
circumstance alleged to give rise to a Claim.




6.5.2
For that purpose, the Purchaser shall give and shall cause the Acquired
Companies to give, at Vendors sole expense, all reasonable assistance requested
on reasonable notice by the Vendors or their accountants, solicitors or other
professional advisers, including reasonable access to and copies of any relevant
documents or information in the possession of the Purchaser or the Acquired
Companies.




6.5.3
The provision of co-operation under this clause, or the request for
co-operation, will not be taken as prejudicing the rights of any party with
regard to the validity or extent of any Claim.

 
 
 
25

--------------------------------------------------------------------------------

 
 
6.6
Third Party Claims/Notice to Warranting Party.



In the case of any claim asserted by a third party against the Purchaser or any
Acquired Company (the “Warranted Party”) in circumstances which give rise to a
Claim, notice shall be given by the Purchaser to the Vendors’ Representative
(the “Warranting Party”) promptly after such Warranted Party has actual
knowledge of the claim, and the Warranted Party shall permit the Warranting
Party (at the cost and expense of such Warranting Party) to assume the defence
of any claim or litigation resulting therefrom; provided, however, that (i) the
counsel for the Warranting Party who shall conduct the defence of such claim or
litigation shall be reasonably satisfactory to the Warranted Party, (ii) the
Warranted Party may participate in such defence at such Warranted Party’s
expense, and (iii) the omission by any Warranted Party to give notice as
provided herein shall not relieve the Warranting Party of its obligation under
this Agreement except to the extent that such omission results in a failure of
actual notice to the Warranting Party and such Warranting Party is materially
damaged as a result of such failure to give notice. Except with the prior
written consent of the Warranted Party, no Warranting Party, in the defence of
any such claim or litigation, shall consent to entry of any judgement or enter
into any settlement that provides for injunctive or other non-monetary relief
affecting the Warranted Party or that does not include as an unconditional term
thereof the giving by each claimant or plaintiff to such Warranted Party of a
release from all liability with respect to such claim or litigation. In the
event that the Warranted Party shall in good faith determine that the conduct of
the defence of any Claim hereunder or any proposed settlement of any such Claim
by the Warranting Party has a materially adverse effect on the Purchaser and its
group of companies as a whole or that the Warranted Party may have available to
it one or more defences or counterclaims that are inconsistent with one or more
of those that may be available to the Warranting Party in respect of such claim
or any litigation relating thereto, the Warranted Party shall have the right at
all times to take over and assume control of the defence, settlement,
negotiations or litigation relating to any such claim at the sole cost of the
Warranted Party, provided that if the Warranted Party does so take over and
assume control, the Warranted Party shall not settle such claim or litigation
without the written consent of the Warranting Party, such consent not to be
unreasonably withheld. In the event that the Warranting Party does not accept
the defence of any matter as above provided, the Warranted Party shall have the
full right to defend against any such claim or demand and shall be entitled to
settle or agree to pay in full such claim or demand subject to such Warranted
Party’s rights to recover under a warranty under this Agreement. In any event,
the Warranting Party and the Warranted Party shall reasonably cooperate in the
defence of any claim or litigation subject to this Clause 6.6 and the records of
each shall be available to the other with respect to such defence, except to the
extent such records are subject to attorney/client privilege; provided, however,
that the Parties shall negotiate and enter into a joint defence agreement
satisfactory to each Party if such an agreement would avoid the waiver of such
attorney/client privilege.
 
6.7
[Intentionally Blank]



6.8
Survival of Representations and Warranties.



All representations and warranties in this Agreement and any other certificate
or document delivered pursuant to this Agreement will survive the Completion
Date for eighteen (18) months from the Completion Date.
 
 
26

--------------------------------------------------------------------------------

 


6.9
Exclusivity of Remedies.



The remedies provided for in this Clause 6 are, subject to Clause 6.20 hereof,
exclusive and shall be in lieu of all other remedies in respect of any Claim,
including without limitation for breaches of the representations and warranties
hereunder.


6.10
Insured Claims.



In case any event shall occur that would otherwise entitle either party to
assert a Claim, no Loss shall be deemed to have been sustained by the Warranted
Party to the extent of any proceeds actually received by the Warranted Party
from any insurance policies with respect thereto.


6.11
Treatment of Claim Payments.



Any payment made to the Purchaser will be treated for all purposes as a
reduction in the Purchase Price under Clause 2.2.


6.12
Confirmation by Purchaser



The Purchaser confirms that it has not relied on any warranty, representation or
undertaking of the Vendors (or any of them) or of any other person save for the
Warranties.


6.13
Disclosure Letter



The Vendors shall not be liable in respect of any Claim (other than a Claim
pursuant to Clauses 4.1.2, 4.1.3 or 7.3 or pursuant to the Tax Deed) to the
extent that the matter or matters giving rise to such Claim have been fairly and
accurately disclosed in the Disclosure Letter.


6.14
Limits on Liability



The Vendors shall not be liable in respect of any Claim (other than a Claim
pursuant to Clauses 4.1.2, 4.1.3, or 7.3 or pursuant to the Tax Deed) unless the
loss thereby sustained exceeds US$5,000 and until the aggregate cumulative loss
thereby sustained in respect of any and all such Claims exceeds US$50,000, after
which the Vendors will be liable for all such losses without deduction.


6.15
Issues of Proceedings



Any Claim in respect of which a Claim Notice shall have been given in accordance
with Clause 6.1 above, which Claim Notice shall have been properly objected to
by the Vendor’s Representative within 30 days as provided in Clause 6.1 shall,
if it has not been previously satisfied, settled or withdrawn, be deemed to have
been irrevocably withdrawn and lapsed unless proceedings in respect of such
Claim shall have been issued and served on the Vendors Representative not later
than 12 months from the date the Purchaser serves the Claim Notice, or in the
case of any Claim in respect of which Proceedings have been commenced by or
against an Acquired Company or the Purchaser, not later than the date on which
such Proceedings are finally determined.
 
 
27

--------------------------------------------------------------------------------

 


6.16
Reduction in Liability



The Vendors (or any of them) shall have no liability (or such liability shall be
reduced) in respect of any Claim:



6.16.1
if and to the extent that allowance, provision or reserve for or in respect of
the liability or other matter giving rise to such claim has been made in the
Financial Statements or Interim Balance Sheet or such liability or matter was
specifically referred to in the notes to the Financial Statements or Interim
Balance Sheet;




6.16.2
if and to the extent that such claim is attributable to or would not have arisen
or would have been reduced or eliminated but for any voluntary act, omission,
transaction or arrangement carried out after Completion by the Purchaser, any
Acquired Company and/or any subsidiary of the Purchaser and/or any person
connected with the Purchaser and/or an Acquired Company otherwise than in the
ordinary and usual course of business of the Company as presently carried on;




6.16.3
if and to the extent that such claim relates to or is increased by a claim or
liability for Taxation which would not have arisen but for any winding up or
cessation after Completion of any trade or business carried on by any Acquired
Company, except for the winding up or cessation of any trade or business carried
on by CEM Barbados;




6.16.4
if and to the extent such claim would not have arisen or would have been reduced
or eliminated but for a change of accounting policy or practice of any Acquired
Company after Completion;




6.16.5
if and to the extent of any relief or reduction in Taxation arising by virtue of
the loss or damage in respect of which the Claim was made;




6.16.6
if and to the extent that such Claim has arisen in respect of any act or
omission stipulated to be carried out or omitted pursuant to or which is
contemplated by the terms of this Agreement; and




6.16.7
if and to the extent that  the liability or other matter giving rise to such
Claim has been taken into account in the consolidated current liabilities of the
Acquired Companies comprised in the Completion Working Capital (as agreed or
determined in accordance with Clause 7.2).

 
6.17
Contingent Liability



If in respect of any Claim, the liability of the Purchaser or the Acquired
Company is contingent only, then the Vendors shall not be under any obligation
to make any payment to the Purchaser until such time as the contingent liability
ceases to be contingent and becomes actual.
 
 
28

--------------------------------------------------------------------------------

 


6.18
Double Recovery



Neither the Purchaser nor any Acquired Company shall be entitled to recover
damages in respect of any claim for breach of the Warranties or in respect of
any claim under the Tax Deed or otherwise obtain reimbursement or restitution
where to do so would involve recovery more than once in respect of the same
loss; for the avoidance of doubt any recovery by the Purchaser or an Acquired
Company under the Tax Deed shall be deemed, to the extent of that recovery, to
be a recovery by all other parties who would otherwise be entitled to such
recovery.


6.19
Vendors Representative

 

6.19.1
Upon consummation of the transactions contemplated herein, and without further
act of any Vendor, Hibernia Capital Partners, Ltd. shall be appointed
attorney-in-fact (the “Vendors Representative”) for each Vendor for and on
behalf of each such Vendor, to give and receive notices and communications, to
authorize delivery to the Purchaser of amounts under the Escrow Agreement, to
object to such deliveries, to agree to, negotiate, enter into settlements and
compromises of, and demand arbitration and comply with orders of courts and
awards of arbitrators with respect to any claims by Purchaser, to take all
actions necessary or appropriate in the judgment of Vendors Representative for
the accomplishment of the foregoing. Notices or communications to or from the
Vendors Representative shall constitute notice to or from each of the Vendors.




6.19.2
Each decision, act, consent or instruction of the Vendors Representative shall
constitute a decision of all the Vendors shall be final, binding and conclusive
upon each Vendor and their successors or transferees, and the Escrow Agent and
the Purchaser may rely upon any such decision, act, consent or instruction of
the Vendors Representative as being the decision, act, consent or instruction of
each every Vendor. The Escrow Agent and the Purchaser are hereby relieved from
any liability to any person for any acts done by them in accordance with such
decision, act, consent or instruction of the Vendors Representative.




6.19.3
The agency described in this Clause 6.12 may be changed by the Vendors from time
to time upon not less than thirty (30) days prior written notice to the
Purchaser. The Vendors Representative may resign upon not less than thirty (30)
days prior written notice to the Purchaser. Any vacancy in the position of
Vendors Representative may be filled by Hibernia Capital Partners, Ltd.




6.19.4
The Vendors Representative shall not be entitled to compensation for his or her
services rendered hereunder. However, the Vendors Representative shall be
reimbursed by the Vendors for reasonable counsel fees and other reasonable
out-of-pocket expenses incurred in connection with the provisions of this
Agreement and the Escrow Agreement.

 
 
 
29

--------------------------------------------------------------------------------

 
 

6.19.5
The Vendors Representative may act upon any instrument or other writing believed
by such Vendors Representative in good faith to be genuine and to be signed or
presented by the proper person and shall not be liable for any act done or
omitted hereunder as Vendors Representative, except for his or her own wilful
default or gross negligence. The Vendors shall, jointly and severally, indemnify
the Vendors Representative and hold the Vendors Representative harmless against
any loss, liability or expense incurred without wilful default or gross
negligence on the part of the Vendors Representative and arising out of or in
connection with the acceptance or administration of the Vendors Representative’s
duties hereunder, including the reasonable fees and expenses of any legal
counsel retained by the Vendors Representative.



6.20
Provisions.



In the event that a Vendor or the Purchaser has committed fraud then the
limitations detailed in this Clause 6 shall not apply to any Claim in respect of
that fraud brought by the Purchaser against such Vendor or by the Vendors
against the Purchaser, as the case may be, provided however, it is expressly
agreed and acknowledged that in the event of a Claim for fraud being taken by
the Purchaser against a Vendor, then the Purchaser shall only have a right of
recovery as against the Vendor found to have actually committed such fraud and
Clause 6 shall not apply in respect of that Vendor and the Purchaser expressly
acknowledges that it shall not have any right whatsoever to pursue any other
Vendor. Notwithstanding the provisions of Clause 6.9, nothing contained herein
shall be deemed a waiver by any party of the right to specific performance or
injunctive relief.


6.21
The Vendors and the Purchaser shall use reasonable endeavours to progress a
Claim with a view to having the Claim settled or resolved at an early date
including if possible, once proceedings have been taken, the making of an
application to have the matter transferred to the Commercial List of the High
Court pursuant to Statutory Instrument No. 2 of 2004 (The Rule of Superior
Courts (Commercial Proceedings), 2004).



6.22
For the purposes of this Agreement:




6.22.1
a Claim shall be deemed to have been settled (and a settlement to have been
reached in respect of that Claim) when the Vendors and the Purchaser shall agree
in writing (or shall be deemed to agree pursuant to Clause 6.1) the amount by
which the Deferred Purchase Price is reduced or an amount is paid out of the
Escrow Account in settlement of the Claim and the amount so agreed (or deemed to
be agreed pursuant to Clause 6.1) shall be deemed to be the amount of that
Claim;




6.22.2
a Claim shall be deemed to have been resolved (and a resolution to have been
reached in respect of that Claim) where a court of competent jurisdiction or
tribunal of law has delivered judgment in respect of the Claim (whether on
appeal or otherwise); and

 
 
 
30

--------------------------------------------------------------------------------

 
 
(i) such judgment has not been appealed against within the requisite time period
for so doing; or


(ii) such judgment has been appealed against but such appeal has been withdrawn;
or


(iii) there shall be no right of appeal against such judgment;


and the amount by which the Deferred Purchase Price shall be reduced or an
amount is paid out of the Escrow Account in respect of the claim on foot of the
judgment shall be deemed to be the amount of the Claim awarded to the Purchaser
by the relevant court or tribunal of law.


6.23
Pre-Estimate of Liability

 

6.23.1
The Purchaser shall give notice to the Vendors’ Representative (the
"Pre-Estimate Notification") of the amount, in its opinion, of the pre-estimate
of a Claim (the "Purchaser's Pre-Estimate") within 10 days of notifying that
Claim to the Vendors in accordance with this Agreement and/or, as the case may
be, the Tax Deed.




6.23.2
The Vendors’ Representative shall notify the Purchaser within 10 days of
receiving a Pre-Estimate Notification if it disagrees with the Purchaser's
PreEstimate of the Claim in question and, in so doing, shall set out the amount,
in its opinion, of the Pre-Estimate of such Claim (the "Vendors' Pre-Estimate").




6.23.3
If the Vendors’ Representative fails to notify the Purchaser within 10 days of
receiving a Pre-Estimate Notification that it disagrees with the Purchaser's
Pre-Estimate the Vendors shall be deemed to have accepted the Purchaser's
Pre-Estimate of the claim for the purposes of this Agreement.




6.23.4
If the Vendors’ Representative notifies the Purchaser that it disagrees with the
Purchaser's Pre-Estimate in accordance with Clause 6.23.2 above, the Purchaser
and the Vendors’ Representative shall seek to agree the relevant Pre-Estimate
and, failing agreement within 10 days of the date of the notice given by the
Vendors’ Representative under Clause 6.23.2, shall refer the matter to an
Expert.



6.24
The giving of notice or the failure to give notice pursuant to Clause 6.23 shall
not in any way be construed as regards the Vendors or the Purchaser as an
acceptance or denial of any liability in respect of the relevant Claim and shall
be entirely without prejudice to any subsequent litigation arising out of such
Claim.

 
 
 
31

--------------------------------------------------------------------------------

 
 
6.25
The "Estimated Claim Amount" in respect of a Claim shall be :

 

6.25.1
the Purchaser's Pre-Estimate, if the Vendors’ Representative fails to notify the
Purchaser within 10 days of receiving a Pre-Estimate Notification that it
disagrees with the Purchaser's Pre-Estimate; or




6.25.2
the pre-estimate as agreed between the Purchaser and the Vendors’ Representative
pursuant to Clause 6.23.4; or




6.25.3
the amount which the Purchaser would be likely to be entitled to recover from
the Vendors in respect of the Relevant Claim if taken at the date of the
Purchaser giving Notice pursuant to Clause 6.23.2 as determined by the Expert in
accordance with this Clause 6.



6.26
Where a matter is referred to an expert (an "Expert") pursuant to Clause 6.23.4
the Expert shall be a Senior Counsel and shall be appointed by agreement between
the Vendors’ Representative and the Purchaser or, failing agreement within 5
days of the initiation of reference, by the Chairman for the time being of the
Bar Council of Ireland (the "Chairman") on the application of either the
Vendors’ Representative or the Purchaser.



6.27
If an Expert has been appointed but is unable or unwilling to complete the
reference to him, another Expert shall be appointed by agreement between the
Vendors’ Representative and the Purchaser or, failing agreement within 5 days of
their being notified that the Expert is unable or unwilling to complete the
reference by the Chairman on the application of either the Vendors’
Representative or the Purchaser.



6.28
Any Expert shall act as an expert and not as an arbitrator.



6.29
The Vendors’ Representative and the Purchaser shall :




6.29.1
request the Expert to determine the Pre-Estimate of a Claim within 15 days of
him receiving the reference or such longer period as may be agreed between the
Vendor’s Representative, the Purchaser and the Expert;




6.29.2
without prejudice to their respective obligations set out herein above, the
Vendors’ Representative and the Purchaser shall each use all reasonable
endeavours to co-operate with the Expert in determining the Pre-Estimate of a
Relevant Claim and for that purpose will provide to the Expert with all such
information and documentation as the Expert may require to determine the
Pre-Estimate of a Relevant Claim.



6.30
The role of the Expert shall be to determine based only on the merits of, and
having reference to, the respective cases put forward in the submissions made by
the Vendors’ Representative and the Purchaser pursuant to Clause 6.29.2 above,
whether or not the Purchaser has an arguable case against the Vendors based on
reasonable grounds and if the Expert determines that the Purchaser has an
arguable case against the Vendors based on reasonable grounds, the amount which
the Purchaser would be likely to be entitled to recover from the Vendors in
respect of such Claim if taken at the date of the Purchaser giving Notice
pursuant to Clause 6.23.2.

 
 
 
32

--------------------------------------------------------------------------------

 
 
6.31
The decision of the Expert (which shall be a reasoned decision) shall, in the
absence of fraud or manifest error, be final and binding on the Vendors and the
Purchaser as regards the amount of the Estimated Claim Amount.



6.32
The Expert shall have the right to seek such professional assistance and advice
as he may require in fulfilling his duties. In determining the costs of any
reference to the Expert pursuant to this Article 6, the Expert shall apply the
general principle that :




6.32.1
if the Expert determines that the Estimated Claim Amount is equal to or greater
than the amount notified by the Purchaser to the Vendors’ Representative
pursuant to Clause 6.23.1 above, the costs shall be borne by Vendors;




6.32.2
if the Expert determines that the Estimated Claim Amount is equal to or less
than the amount notified by the Vendors Representative to the Purchaser in
accordance with Clause 6.23.2 above, the costs shall be borne by the Purchaser;
and




6.32.3
if the Expert determines that the Estimated Claim Amount is an amount between
the amount notified by the Purchaser and the amount notified by the Vendors’
Representative, the Purchaser and the Vendors shall respectively bear the
Purchaser's Proportion and the Vendor's Proportion of the costs.



For the purposes of this Clause 6.32 :-


"Vendors Proportion" means the percentage calculated using the following formula


F = (A - B) x 100
       (C - B)      1


Where :


F  =  the Vendors Proportion
A = the amount of the Estimated Claim Amount as determined by the Expert

 
B
=
the amount of the Vendors' Pre-Estimate as notified by the Vendors
Representative

 
C
=
the amount of the Purchaser Pre-Estimate as notified by the Purchasers; and




 
"Purchaser's Proportion" means the percentage equal to 100 per cent less the
Vendor's Proportion.



6.33
For the avoidance of doubt, any agreement or determination of the Estimated
Claim Amount is solely for the purpose of facilitating the Purchaser’s and the
Vendors’ right to payment or set-off a portion of the Deferred Purchase Price
and is not for the purpose of determining any Claim. If the amount of an
Unsettled Claim is subsequently settled or resolved to be more than the
Estimated Claim Amount, the Purchaser shall, subject to the limitation of the
Purchaser’s remedy in respect of any claims under Clause 6 of this Agreement, be
entitled to seek such other remedies the Purchaser may have. If any Claim shall
have been referred to an Expert pursuant to Clause 6.23.4, and the Estimated
Claim Amount in respect thereof shall not have been determined by the Deferred
Payment Date, the Expert shall continue to act in accordance with the provisions
of this Clause 6 until the Estimated Claim Amount is determined.

 
 
 
33

--------------------------------------------------------------------------------

 
 
7.
WORKING CAPITAL STATEMENTS



7.1
Estimated Working Capital Statement. Attached as Exhibit C is the “Estimated
Working Capital Statement”. The Estimated Working Capital Statement has been
prepared by Vendors, based upon their good faith estimates and assumptions and
in accordance with GAAP consistently applied and using the same practices,
principles and methodologies used in preparing the monthly management accounts,
and shows thereon calculation of the amount (“Estimated Working Capital”) as at
close of business on 31 March 2006 obtained by subtracting: (i) the amount of
the consolidated current liabilities of the Company, from (ii) the amount of the
consolidated current assets of the Company; it being acknowledged that no
corporate profits tax, no cash, no debt and no amount outstanding from the
Company to any Affiliate of the Company, or from any Affiliate of the Company to
the Company, shall in any manner enter into the foregoing calculation.

 
 
 
34

--------------------------------------------------------------------------------

 
 
7.2
Completion Working Capital Statement.

 
(a) Within sixty (60) days from and after the Completion, the Purchaser shall
prepare, in accordance with GAAP consistently applied using the same practices,
principles and methodologies used in preparing the monthly management accounts,
and shall deliver to the Vendors Representative, a statement showing thereon
calculation of the amount (“Completion Working Capital”) at Completion obtained
by: (i) subtracting the amount of the consolidated current liabilities of the
Company, from (ii) the amount of the consolidated current assets of the Company;
it being acknowledged that no corporate profits tax, no cash, no debt and no
amount outstanding from the Company to any Affiliate of the Company, or from any
Affiliate of the Company to the Company, shall in any manner enter into the
foregoing calculation.


(b) Within thirty (30) days after its receipt of such statement, the Vendors
Representative shall examine such statement, and any determinations,
computations, and decisions made in the preparation thereof. In the event the
Vendors Representative shall disagree with any of the determinations,
computations or decisions relating to the preparation of such statement, the
Vendors Representative shall, within thirty (30) days after delivery of such
statement, serve notice of such disputed item or items upon the Purchaser, and
the Vendors Representative and the Purchaser shall thereupon endeavour to reach
agreement with respect thereto. Any failure by the Vendors Representative to
deliver such notice within such period with respect to any item or items shall
be deemed conclusive acceptance by the Vendors of such item or items. If such
agreement with respect to any item identified in a notice as aforesaid shall not
be reached within ten (10) days of the date of such notice of disagreement, such
disputed item or items shall be submitted for determination to a firm of
independent public accountants reasonably acceptable to both the Vendors
Representative and the Purchaser (which shall not be an accounting firm retained
on a regular basis by the Purchaser, or any Affiliate of the Purchaser, or the
Vendor, or any Affiliate of the Vendor, unless consented to by Purchaser and the
Vendors Representative), the cost of which shall be borne equally by the Vendors
and the Purchaser. The determination of such independent public accountants with
respect to any item or items shall be conclusive and binding upon the parties.
The foregoing statement, completed as aforesaid, is referred to herein as the
“Completion Working Capital Statement”. If Completion Working Capital is greater
than Estimated Working Capital, the amount by which Completion Working Capital
exceeds Estimated Working Capital shall be referred to herein as the “Working
Capital Surplus”. If Completion Working Capital is less than Estimated Working
Capital, the amount by which Estimated Working Capital exceeds Completion
Working Capital shall be referred to herein as the “Working Capital Deficiency”.
Currency translation between Euros and US dollars for determining Completion
Working Capital and Estimated Working Capital shall be computed at the rate of
1.2132 US dollars to 1 Euro.


7.3
Purchase Price Adjustments.



Within ten (10) days after the determination under Clause 7.2 hereof of all
disputed items contained in the Completion Working Capital Statement and the
calculation of the Working Capital Deficiency (if any) or Working Capital
Surplus (if any), the parties shall recalculate the Purchase Price and
effectuate such payments as follows: (x) if there is determined to be a Working
Capital Surplus of greater than $100,000, the amount in excess of $100,000 shall
be repaid to Purchaser by the Vendors within three (3) days of such
recalculation; and (y) if there is determined to be a Working Capital Deficiency
of greater than $100,000, the amount in excess of $100,000, shall be paid to the
Vendors by the Purchaser within three (3) days of such recalculation. Payments
pursuant to this Clause 7.3 shall be made in Euros and will be computed based on
the exchange rate in effect on the date of such payment.
 
 
35

--------------------------------------------------------------------------------

 


8.
MISCELLANEOUS PROVISIONS



8.1
Transfers to be stamped.



Following Completion, the Purchasers shall promptly deliver to the Revenue
Commissioners the transfers referred to in Clause 3.4.1(1) for assessment of
stamp duty, and shall promptly pay the duty assessed.


8.2
Announcements.



The Vendors and the Purchaser shall not make any announcement to shareholders,
employees, customers or suppliers, or to securities markets or other authorities
or to the media or otherwise, regarding the subject-matter of this Agreement
without reasonably first consulting with the other parties to this Agreement.
Notwithstanding the foregoing, the Purchaser shall be permitted to describe and
to file this Agreement and the Ancillary Agreements with the SEC to the extent
required by law and Hibernia Capital Partners Limited shall be permitted to
communicate the terms of this Agreement to the investors in the funds of which
it is the investment manager upon Completion.


8.3
Waiver of Pre-emption Rights.



The Vendors hereby waive all pre-emption rights to which they may be entitled
under the Articles of Association of the Company or otherwise.


8.4
Costs and Expenses.



Each party to this Agreement will pay his own costs of and incidental to this
Agreement and its implementation including without limitation their respective
attorney’s and investment banker/broker fees, if any, incurred in connection
with this Agreement.


8.5
Severability.



All the clauses restrictive of competition in this Agreement are distinct and
severable, and if any clause is held unenforceable, illegal or void in whole or
in part by any court, regulatory authority or other competent authority, it
shall to that extent be deemed not to form part of this Agreement, and the
enforceability, legality and validity of the remainder of this Agreement will
not be affected.
 
 
36

--------------------------------------------------------------------------------

 
 
8.6
Whole Agreement.



This Agreement (together with any documents to be executed under Clause 3) and
the Disclosure Letter supersede all prior representations, arrangements,
understandings and agreements, and sets forth the entire, complete and exclusive
agreement and understanding between the parties. So far as is permitted by law
and except in the case of fraud, no party to this Agreement shall be liable
whether in contract, tort or otherwise for any representation, warranty or
assurance not set out in this Agreement and each party waives all remedies which
otherwise might be available to it in respect thereof.


8.7
Survival.



The provisions of this Agreement which have not been performed at Completion
will remain in full force and effect notwithstanding Completion.


8.8
Notices.




8.8.1
Any notice or other communication to be given or served under this Agreement
shall be in writing, addressed to the relevant party and expressed to be a
notice or communication under this Agreement and, without prejudice to the
validity of another method of service, may be delivered or sent by pre-paid,
registered, airmail, post or via telecopier, addressed as follows:




 
(i)
if to the Vendors to:



BetaTHERM Group Ltd.
Ballybrit Business Park
Galway, Ireland
Attention: Mr. Terrence Monaghan
Telecopier: 353-(0)91-769307


And


Hibernia Capital Partners, Ltd,
Ground Floor
Beech House
Beech Hill Office Campus
Dublin 14
Clonskeagh, Ireland
Attention: David Gavagan
Telecopier: 353-(1) 20-57771


With a copy (which shall not constitute notice) to


Edward Miller, Esq.
Matheson Ormsby Prentice
30 Herbert St
Dublin 2
Dublin, Ireland
Telecopier: 353 (1) 61-99010
 
 
37

--------------------------------------------------------------------------------

 



 
(ii)
if to the Purchaser:



Measurement Specialties, Inc.
1000 Lucas Way
Hampton, VA 23666
Attention: Frank Guidone
Telecopier: (575) 766-4347


With a copy (which shall not constitute notice) to


McCarter & English, LLP
Four Gateway Center
100 Mulberry Street
Newark, New Jersey 07102
Attention: Kenneth E. Thompson, Esq.
Telecopier: (973) 624-7070


or to such other address or telecopier number as the addressee may have
previously substituted by notice.



8.8.2
A notice or other communication will be deemed to have been duly served or
given:




(1)
in the case of delivery, at the time of delivery;




(2)
in the case of posting, five days after posting (and proof that the envelope
containing the notice or communication was properly addressed, will be
sufficient evidence that the notice or other communication has been duly served
or given); or




(3)
in the case of telecopier, upon transmission, subject to the correct code or
telecopier number being received on the transmission report and receipt by the
addressee of the complete text in legible form




(4)
in the case of delivery via overnight mail, the day following the day such
notice or communication was sent



but if a notice is given or served at business premises other than during usual
business hours on a Business Day, it will be deemed to be given or served on the
next following Business Day.



8.8.3
A party giving or serving a notice or other communication hereunder by
telecopier shall also give or serve a copy by post, but without prejudice to the
validity and effectiveness of the service by telecopier.

 
 
 
38

--------------------------------------------------------------------------------

 
 

8.8.4
All notices or other communications shall be in the English language.

 
8.9
Service of Agent.



Without prejudice to any other mode of service:



8.9.1
the Purchaser irrevocably appoints Mr. Lorcan Tiernan of Dillon Eustace
Solicitors, Dublin, Ireland as agent and, each of the Vendors hereby irrevocably
appoints Edward Miller of the Vendors Solicitors as agent for service of process
relating to any proceedings before the courts of Ireland in connection with this
Agreement, and each party agrees to maintain as its agent the process agent in
Ireland so notified hereby during the term of this Agreement and thereafter
during such period as any action may be taken under it; and




8.9.2
each party agrees that failure by a process agent to notify it of the process
will not invalidate the proceedings concerned.



8.10
Disclosure Letter.




8.10.1
The disclosures in the Disclosure Letter, and those in any supplement thereto,
must relate only to the representations and warranties in the Clause of the
Agreement to which they expressly relate and not to any other representation or
warranty in this Agreement.




8.10.2
In the event of any inconsistency between the statements in the body of this
Agreement or the Schedules and those fairly and accurately disclosed in the
Disclosure Letter with respect to a specifically identified representation or
warranty, the statements in the body of this Agreement or Schedules will
control.



8.11
Assignment/Third Party Beneficiaries.




8.11.1
Subject to Clause 8.11.2, neither party may assign any of its rights under this
Agreement without the prior consent of the other parties, which will not be
unreasonably withheld, except that Purchaser may assign any of its rights under
this Agreement to (i) any wholly owned subsidiary of Purchaser, or (ii) any
lender and/or security-holder of the Purchaser. No such assignment shall relieve
any party of its responsibilities under this Agreement and, without prejudice to
the generality of the foregoing, Purchaser shall not assign its obligations
under Clause 2.2 without the written consent of the Vendors Representative.




8.11.2
The Parties hereby expressly agree that the Purchaser shall be entitled to
assign any of its rights under this Agreement to any party purchasing the entire
issued share capital of the Company from the Purchaser and to any party that
acquires all the assets of the Company as at Completion from the Purchaser.

 
 
 
39

--------------------------------------------------------------------------------

 
 

8.11.3
Subject to subclauses 8.11.1 and 8.11.2 respectively, this Agreement will apply
to, be binding in all respects upon, and inure to the benefit of the successors
and permitted assigns of the parties. Nothing expressed or referred to in this
Agreement will be construed to give any Person other than the parties to this
Agreement any legal or equitable right, remedy, or claim under or with respect
to this Agreement or any provision of this Agreement. This Agreement and all of
its provisions and conditions are for the sole and exclusive benefit of the
parties to this Agreement and their successors and assigns.




8.11.4
For the avoidance of doubt where the Purchaser has assigned the benefit in whole
or in part of this Agreement, then the liability of the Covenantors shall be
limited to that amount that would have been due had no such assignment taken
place.



8.12
Governing Law.



This Agreement and all relationships created by it will in all respects be
governed by and construed in accordance with Irish law.


8.13
Jurisdiction.




8.13.1
It is irrevocably agreed that the Irish courts are to have exclusive
jurisdiction to settle any disputes which may arise out of or in connection with
this Agreement or its performance and accordingly that any suit, action or
proceedings so arising may be brought in such courts.




8.13.2
The Purchaser irrevocably waives (and irrevocably agrees not to raise) any
objection which it may have now or subsequently to the laying of the venue of
any proceedings in any such court as is referred to in this Clause 8.13 and any
claim that any such proceedings have been brought in an inconvenient forum and
further irrevocably agrees that a judgement in any proceedings brought in any
such court as is referred to in this Clause 8.13 will be conclusive and binding
upon the Purchaser and may be enforced in the courts of any other jurisdiction.



8.14
Cooperation



From time to time following the date hereof, Vendors and Purchaser shall, and
shall cause their respective Affiliates to, execute, acknowledge and deliver all
such further conveyances, notices, assumptions, releases and acquittances and
such other instruments, and shall take such further actions, as may be necessary
or appropriate to assure fully to Purchaser and its respective successors or
assigns, all of the properties, rights, titles, interests, estates, remedies,
powers and privileges intended to be conveyed to Purchaser under this Agreement
and the Ancillary Agreements and to assure fully to Vendors and their successors
and assigns, the obligations of Purchaser under this Agreement and the Ancillary
Agreements, and to otherwise make effective the transactions contemplated hereby
and thereby.
 
 
40

--------------------------------------------------------------------------------

 


8.15
Counterparts




 
(a)
This Agreement may be executed in writing simultaneously and by one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same agreement, which shall be
sufficiently evidenced by any one of such original counterparts.




 
(b)
For the purpose of this clause “writing” shall mean written signature or
signature produced or substituted for such written signature and shall be deemed
to include a signature sent by facsimile or by other electronic means.



8.16
Repayment of Transaction Costs



Within 14 days following the Completion Date, the Vendors shall pay to the
Acquired Companies the amount of $56,000.



 
IN WITNESS whereof this Agreement has been entered into the date and year first
herein written.


 
MEASUREMENT SPECIALTIES, INC.
 
 
By:______________________________________
Name:  Frank Guidone
Title:  Chief Executive Officer
 
 
41

--------------------------------------------------------------------------------

 

FIRST SCHEDULE
Parties,
recs. A & B
& cl. 2.1


The Company and the Vendors


BetaTHERM Group Ltd. Registered in Ireland no. 325019
Capital at the Completion Date: €12, 720, 097.40 divided into 5,000,000 A
ordinary shares of €1.26974 each, 5,000,000 B ordinary shares of €1.26974 each,
100,000 C ordinary shares of €0.126974 each, and 10,000 D ordinary shares of €1
each.


List of the Company’s Key Employees to execute Employment Agreements:


(1) Stephen Meagher;
(2) Thomas O’Brien;
(3) Terence Monaghan; and
(4) Herbert Holmstedt
 
 
42

--------------------------------------------------------------------------------

 


BETATHERM
FIRST SCHEDULE TABLE


1
2
3
Name of Vendor
Vendor Address
No. and Class of Shares in the Company
Management Vendors:
   
Terence Monaghan
Cregg, Oughterard, Co Galway
1,747,308 - A ordinary shares, 50,000 C ordinary shares and 2 D ordinary shares
Thomas O’Brien
Clonmore House, Lowville, Ahascragh, Ballinasloe, Co Galway
349,462 - A ordinary shares
Bill Sex
59 Hunting Avenue, Shrewsbury, MA 01545
305,779 - A ordinary shares
Kieran Garvey
Lakeview, Claregalway, Co Galway
43,683 - A ordinary shares
Shaun Morgan
Cregcarragh, Cregmore, Claregalway, Co Galway
104,865 - A ordinary shares
Blanaid Ryan
Coolree Lodge, Coolree, Prosperous, Co Kildare
40,000 - A ordinary shares
Bill Howard
54 Sewell Street, Shrewsbury, MA 01545
40,000 - A ordinary shares
Joe Gleeson
Apt 4, Maunsells House (No. 9), Maunsells Road, Galway
17,500 - A ordinary shares
Hugh McGovern
Ballinaboy, Leitrim P.O., Carrick on Shannon, Co Leitrim
17,500 - A ordinary shares
Noel Burke
Collmeen, Mayo Abbey, Claremorris, Co Mayo
17,500 - A ordinary shares
Clair Cloherty
65 Riasc Na Ri, Old Rahoon Road, Galway
9,905 - A ordinary shares
Claus Gesslinger
76A Hillside Ave, Rehoboth, MA 02769
17,500 - A ordinary shares
Anthony Dennehy
Dennehy’s Centra, West End, Millstreet, Co Cork
262,096 - A ordinary shares
Tara Smolenski
15 Chino Ave, Worcester, MA 01605
43,683 - A ordinary shares
Doug Helie
21 Chamock Hill Rd, Rutland, MA 01543
43,683 - A ordinary shares
Kevin Moran
Kevre House, Lakeview, Claregalway, Co Galway
83,324 - A ordinary shares
Susan Killeen
59 River Oaks, Claregalway, Co Galway
43,683 - A ordinary shares
Jude Neylon
Main Street, Corofin, Co Clare
131,048 - A ordinary shares
Patrick Lyons
Castleturley, Aghamore, Ballyhaunis, Co Mayo
87,365 - A ordinary shares
Stephen Meagher
5 Aughnacurra, Lower Dangan, Galway
394,512 - A ordinary shares
Stephen Keenan
71 Clybaun Heights, Knocknacarra, Co Galway
87,365 - A ordinary shares
Herb Holmstedt
8 Angell Ave, Cranston, RI 02920
262,096 - A ordinary shares
Aidan Nulty
114 Scelig Ard, Headford Road, Galway
87,366 - A ordinary shares
Siobhan Boyle
43 Clochog, Oranmore, Co Galway
43,683 - A ordinary shares
Bill Macuga
32 Cross Street, Uxbridge, MA 01569
43,683 - A ordinary shares
Gerry Savage
Berowra, Corrandulla, Co Galway
43,683 - A ordinary shares
Non-Management Vendors
   
State Street International Custodial Services
Guild House
Guild Street
IFSC
Dublin 1.
4,368,271 - B ordinary shares
David Chapman
c/o David Gavagan, Hibernia Capital Partners, Beech House, Beech Hill Office
Campus, Clonskeagh, Dublin 6
87,365 - B ordinary shares
Gary Duffy
2 Eastgate, Little Island, Co Cork
49,405 - B ordinary shares




--------------------------------------------------------------------------------

*
(State Street are nominees of Hibernia Capital Partners).

 
 
 
43

--------------------------------------------------------------------------------

 


SECOND SCHEDULE


Subsidiaries
cl. 1.1
Name
Jurisdiction of Incorporation
Status
BetaTHERM Holding Limited
Ireland
Private limited company
BetaTHERM Trading Limited
Ireland
Private limited company
CEM Barbados
Barbados
Barbados Company
LAJOY
Ireland
Private unlimited company
BetaTHERM R&D Limited
Ireland
Private limited company
BetaTHERM Systems Limited
Ireland
Private limited company
Beta-Therm Corporation
Massachusetts (US)
Massachusetts Corporation
BetaTHERM Ireland
Ireland
Private limited company
BetaTHERM Automotive Sensors Limited
Ireland
Private limited company



 
44

--------------------------------------------------------------------------------

 

THIRD SCHEDULE


Directors
cl. 1.1
Name of Director
Company/ies
Terence Monaghan
BetaTHERM Group Limited
Stephen Meagher
BetaTHERM Group Limited
David Gavagan
BetaTHERM Group Limited
Gary Duffy
BetaTHERM Group Limited
Anthony Dennehy
BetaTHERM Group Limited
Barrie Daish
BetaTHERM Group Limited
   
Terence Monaghan
BetaTHERM Holdings Limited
Stephen Meagher
BetaTHERM Holdings Limited
David Gavagan
BetaTHERM Holdings Limited
Gary Duffy
BetaTHERM Holdings Limited
Barrie Daish
BetaTHERM Holdings Limited
Brian O’Keefe
BetaTHERM Holdings Limited
   
Terence Monaghan
BetaTHERM Trading Limited
Stephen Meagher
BetaTHERM Trading Limited
David Gavagan
BetaTHERM Trading Limited
Gary Duffy
BetaTHERM Trading Limited
Barrie Daish
BetaTHERM Trading Limited
   
Terence Monaghan
LAJOY Limited
Stephen Meagher
LAJOY Limited
David Gavagan
LAJOY Limited
Barrie Daish
LAJOY Limited
   
Terence Monaghan
BetaTHERM Research & Development Limited
Stephen Meagher
BetaTHERM Research & Development Limited
David Gavagan
BetaTHERM Research & Development Limited
Barrie Daish
BetaTHERM Research & Development Limited
   
Terence Monaghan
BetaTHERM Systems Limited
Stephen Meagher
BetaTHERM Systems Limited
David Gavagan
BetaTHERM Systems Limited
Barrie Daish
BetaTHERM Systems Limited
   
Terence Monaghan
Caribbean Electronics Manufacturing (1992) Limited
Stephen Meagher
Caribbean Electronics Manufacturing (1992) Limited
David Gavagan
Caribbean Electronics Manufacturing (1992) Limited
   
Terence Monaghan
BetaTHERM Ireland Limited
Stephen Meagher
BetaTHERM Ireland Limited
David Gavagan
BetaTHERM Ireland Limited
Barrie Daish
BetaTHERM Ireland Limited
   
Terence Monaghan
BetaTHERM Corporation
Stephen Meagher
BetaTHERM Corporation
David Gavagan
BetaTHERM Corporation
   
Terence Monaghan
BetaTHERM Automotive Sensors Limited
Stephen Meagher
BetaTHERM Automotive Sensors Limited
David Gavagan
BetaTHERM Automotive Sensors Limited
Barrie Daish
BetaTHERM Automotive Sensors Limited





 
45

--------------------------------------------------------------------------------

 
 
FOURTH SCHEDULE


Warranties
cls. 1.1 & 4.1





4.1
ORGANISATION AND GOOD STANDING.




 
(a)
Part 4.1 of the Disclosure Letter contains a complete and accurate list for each
Acquired Company of its name, its jurisdiction of incorporation, other
jurisdictions in which it is authorised to do business, and its capitalisation
(including the identity of each stockholder and the number of shares held by
each). Each Acquired Company is a corporation duly organised and validly
existing under the laws of its jurisdiction of incorporation, with full
corporate power and authority to conduct its business as it is now being
conducted, to own or use the properties and assets that it purports to own or
use, and to perform all its obligations under Applicable Contracts. Each
Acquired Company is duly qualified to do business as a foreign corporation under
the laws of each state or other jurisdiction in which either the ownership or
use of the properties owned or used by it, or the nature of the activities
conducted by it, requires such qualification.




(b)
Vendors have delivered to Purchaser copies of the Organisational Documents of
each Acquired Company, as currently in effect.




(c)
The information and contents of the documentation listed or referenced in the
Disclosure Letter (other than contracts, as to which the Vendors make only the
Representations and Warranties contained in Clause 4.19 of this Fourth Schedule)
and any Schedules to the Agreement are true and accurate in all respects and
where such information or the contents of such documentation comprise or include
statements of opinion by the Vendors such statements of opinion are honestly
held.

 

4.2
AUTHORITY; NO CONFLICT.




(a)
This Agreement constitutes the legal, valid, and binding obligation of Vendors,
enforceable against Vendors in accordance with its terms, subject to the laws of
general application relating to bankruptcy, insolvency and the relief of debtors
and to the rules governing specific performance, injunctive relief or other
equitable remedies. Upon the execution and delivery by Vendors of the Vendor
Releases (collectively, the "Ancillary Agreements"), the Ancillary Agreements
will constitute the legal, valid, and binding obligations of Vendors,
enforceable against Vendors in accordance with their respective terms, subject
to the laws of general application relating to bankruptcy, insolvency and the
relief of debtors and to the rules governing specific performance, injunctive
relief or other equitable remedies. Vendors have the requisite power, authority,
and capacity to execute and deliver this Agreement and the Ancillary Agreements
and to perform their obligations under this Agreement and the Ancillary
Agreements.

 
 
 
46

--------------------------------------------------------------------------------

 
 

(b)
Except as set forth in Part 4.2 of the Disclosure Letter, neither the execution
and delivery of this Agreement nor the consummation or performance of any of the
Contemplated Transactions will, directly or indirectly (with or without notice
or lapse of time):




 
(i)
contravene, conflict with, or result in a violation of (A) any provision of the
Organisational Documents of the Acquired Companies, or (B) any resolution
adopted by the board of directors or the stockholders of any Acquired Company;




 
(ii)
contravene, conflict with, or result in a violation of, or give any Governmental
Body or other Person the right to challenge any of the Contemplated Transactions
or to exercise any remedy or obtain any relief under, any Legal Requirement or
any Order to which any Acquired Company or Vendor, or any of the assets owned or
used by any Acquired Company, may be subject;




 
(iii)
contravene, conflict with, or result in a violation of any of the terms or
requirements of, or give any Governmental Body the right to revoke, withdraw,
suspend, cancel, terminate, or modify, any Governmental Authorisation that is
held by any Acquired Company or that otherwise relates to the business of, or
any of the assets owned or used by, any Acquired Company;




 
(iv)
cause any of the assets owned by any Acquired Company to be reassessed or
revalued by any Taxation Authority or other Governmental Body;




 
(v)
contravene, conflict with, or result in a violation or breach of any provision
of, or give any Person the right to declare a default or exercise any remedy
under, or to accelerate the maturity or performance of, or to cancel, terminate,
or modify, any Applicable Contract; or




 
(vi)
result in the imposition or creation of any Encumbrance upon or with respect to
any of the assets owned or used by any Acquired Company;




 
(vii)
except as set forth in Part 4.2 of the Disclosure Letter, no Vendor or Acquired
Company is or will be required to give any notice to or obtain any Consent from
any Person in connection with the execution and delivery of this Agreement or
the consummation or performance of any of the Contemplated Transactions;

 
 
 
47

--------------------------------------------------------------------------------

 
 

4.3
CAPITALIZATION.




(a)
Company. The authorised share capital of the Company is €12,720,097.40, composed
of €12, 720, 097.40 divided into 5,000,000 A ordinary shares of €1.26974 each,
5,000,000 B ordinary shares of €1.26974 each, 100,000 C ordinary shares of
€0.126974 each, and 10,000 D ordinary shares of €1 each and the issued share
capital of the Company is €11,273,151,15 composed of €11,273,151.15 divided into
4,368,272 A ordinary shares of €1.26974 each, 4,505,041 B ordinary shares of
€1.26974 each, 50,000 C ordinary shares of €0.126974 each and 2 D ordinary
shares of €1. All of such issued and outstanding shares have been validly issued
and are fully paid and were not issued in violation of any pre-emptive rights.
There are no rights, agreements or commitments obligating the Company to issue
any additional shares or any other securities convertible into, exchangeable for
or evidencing the right to subscribe for any shares of the Company.




(b)
The Shares.




 
(i)
The Vendors are the sole legal and beneficial owners of the Shares set opposite
their names in the First Schedule. 




 
(ii)
The Shares comprise the whole of the allotted and issued share capital of the
Company. There are no shares issued or allotted in any Acquired Company which
are not legally and beneficially owned by the Vendors, the Company or another
Acquired Company.




 
(iii)
The Shares are fully paid up or credited as fully paid up.




(iv)
There is no Encumbrance, nor is there any agreement, arrangement or obligation
to create or give any Encumbrance, on, over or affecting any of the Shares or
any issued or unissued shares of any Acquired Company and no claim has been made
by any person to be entitled to any such Encumbrance.




(v)
Save as provided in this Agreement:




(a)
there is no agreement, arrangement or obligation in force which calls for the
present or future allotment, issue or transfer of, or the grant to any person of
the right (whether conditional or otherwise) to call for the allotment, issue or
transfer of, any share or loan capital of any Acquired Company (including,
without limitation, any option or right of pre-emption or conversion in any
Acquired Company);




(b)
no share or loan capital has been created, allotted, issued, acquired, repaid or
redeemed, or agreed to be created, allotted, issued, acquired, repaid or
redeemed, by any Acquired Company since 30 June 2005 of the Acquired Companies;
and

 
 
 
48

--------------------------------------------------------------------------------

 
 

(c)
all rights attaching to the Shares are valid and enforceable by action or legal
proceeding or otherwise.




(d)
Subsidiaries and Other Equity Investments. Except as set forth in the Part 4.3
of the Disclosure Letter, the Company does not own, directly or indirectly, any
shares of any corporation or any equity investment in any partnership,
association or other business organisation. With respect to each Subsidiary that
is an issuer of any shares owned of record by the Company or its Subsidiaries,
Part 4.3 of the Disclosure Letter sets forth a true and complete list of its
name and jurisdiction of incorporation. Except as set forth in the Part 4.3 of
the Disclosure Letter, neither the Company nor any Subsidiary is a party to or
bound by any contract or agreement to issue or sell or redeem, purchase or
otherwise acquire any shares or any other security of any Subsidiary or any
other security exercisable or exchangeable for or convertible into any shares or
any other security of any Subsidiary, and there is no outstanding option,
warrant, contract, agreement or arrangement to purchase any shares or any other
security of any Subsidiary or any other security exercisable or convertible into
any shares or any other security of any Subsidiary.




(e)
Subsidiaries, Associates and Branches




 
(i)
The Company does not have any subsidiary or subsidiary undertaking other than
the Subsidiaries and no Acquired Company has any interest in, and has not agreed
to acquire any interest in, any shares of any other bodies corporate other than
the Subsidiaries. 




 
(ii)
The shares in the share capital of the Subsidiaries are legally and beneficially
owned as shown in the Second Schedule free from all Encumbrances and are fully
paid up or credited as fully paid up.




 
(iii)
No Acquired Company has outside Ireland any branch, agency or place of business,
or any permanent establishment (as that expression is defined in the relevant
double taxation relief orders current at the date of this Agreement).




 
(iv)
No Acquired Company has, or has had, any associated undertaking within the
meaning of the European Communities (Companies: Group Accounts) Regulations,
1992.

 
 
 
49

--------------------------------------------------------------------------------

 
 

 
(v)
No Acquired Company has any liability (actual, contingent or otherwise) in
respect of any company or other entity which was formerly a subsidiary of any
Acquired Company.

 

4.4
FINANCIAL STATEMENTS.




 
(i)
Vendors have delivered to Purchaser: (a) audited consolidated balance sheets of
the acquired companies as at June 30 in each of the years 2004 and 2005, and the
related audited consolidated statements of income, changes in shareholders'
equity, and cash flow for each of the fiscal years then ended, together with the
report thereon of Ernst &Young (“Financial Statements”). Such Financial
Statements and notes have been prepared in accordance with the applicable law,
standards and practices on a basis consistent throughout the periods involved
and in accordance with GAAP. The Financial Statements give a true and fair view
of the state of affairs of the Acquired Companies as of their date and profits
or losses for the periods concerned. The Vendors have also delivered to the
Purchasers an unaudited consolidated balance sheet of the Acquired Companies as
at 24 February, 2006 (the “Interim Balance Sheet”) and the related unaudited
consolidated statements of income, changes in the stockholders equity and cash
flow for the 8 months then ended, such financial statements and notes have been
prepared on a basis consistent and adopted on the same assumptions as those made
in preparing previous management accounts for the Company and show a reasonably
accurate view of the statement of affairs and profit and loss of the Acquired
Companies as at the period in respect of which they have been prepared subject
to normal year end adjustments.

 

4.5
BOOKS AND RECORDS.




(i)
Constitution



Each Acquired Company has at all times carried on its business and affairs in
all material respects in accordance with its memorandum and articles of
association or other relevant organisational and governance document for the
time being and the copy of the memorandum and articles of association or other
relevant organisational and governance document of each of the Acquired
Companies delivered by the Vendors to the Purchaser is true and complete and, in
the case of such memorandum and articles of association, has embodied therein or
annexed thereto a copy of every such resolution as is referred to in sections
143(2) of the Companies Act, 1963.


Registers, minute books and statutory books


All registers, minute books and other statutory books required to be kept by
each Acquired Company pursuant to the Companies Acts, 1963 to 2005 have been
properly kept, contain a true, complete and accurate record of the matters with
which they should deal and no notice or allegation has been received that any of
them is incorrect or should be rectified.
 
 
50

--------------------------------------------------------------------------------

 


Other Records


(a)  Each Acquired Company has maintained appropriate records of its activities
including all requisite books of account (reflecting in accordance with
generally accepted accounting principles such the financial transactions of such
Acquired Company or to which it has been a party that are required to be so
recorded), minute books, registers and records, all of which are up-to-date,
complete and accurate in all respects and these and all other deeds and
documents (properly stamped where necessary) belonging to such Acquired Company
and its seals are and at Completion will be in the possession of such Acquired
Company.


(b)  No Acquired Company has or will, pending Completion, have any of its
records, systems, controls, data or information recorded, stored, maintained,
operated or otherwise dependent upon or held by any means (including any
electronic, mechanical or photographic process, whether computerised or not)
which (including all means of access thereto and therefrom and use thereof) are
not under the exclusive ownership and direct control of the relevant Acquired
Company.


(c)  There has been no breach of any service or maintenance contract relevant to
any such electronic, mechanical or photographic process or equipment of or used
by any Acquired Company whereby any person or body providing services or
maintenance thereunder may have the right to terminate such service or
maintenance contract.


Returns


All returns, particulars, resolutions and other documents required to be
delivered by each Acquired Company to the Companies Registration Office
including, without limitation, in respect of all charges granted by any Acquired
Company, relevant companies registers or any governmental authority have been in
all material aspects properly and correctly prepared and so delivered.


Powers of attorney and authorities


There is no power of attorney given by any Acquired Company in force and no
outstanding authority by which any person may enter into any agreement,
arrangement or obligation to do anything on behalf of any Acquired Company
(other than any authority of its employees and directors to enter into
agreements in the Ordinary Course of Business).


Compliance with 1990 Act


None of the Acquired Companies;
 
 
51

--------------------------------------------------------------------------------

 



(a)
has, to the Vendors’ Knowledge, had its affairs investigated pursuant to section
7, 8 or 9 of the 1990 Act, nor has there been any investigation of the ownership
of the shares of any of the Acquired Companies pursuant to section 14 or request
pursuant to section 15 of the 1990 Act, nor has there been a direction made
under section 16 of the 1990 Act nor an investigation pursuant to section 66 of
the 1990 Act;




(b)
has entered into any arrangement in breach of section 28 or 29 of the 1990 Act;




(c)
has made any loans or quasi-loans (within the meaning of section 25 of the 1990
Act), entered into any credit transactions as creditor or entered into any
guarantee or indemnity or provided any security in connection with a loan,
quasi-loan or credit transaction in breach of section 31 of the 1990 Act;




(d)
is or has been related to any other company for the purpose of section 140 of
the 1990 Act and is not and will not at any time be liable to be subject to an
order made under that section by virtue of any act (whether of commission or
omission) that occurred prior to Completion;




(e)
has had a notice served on it by its auditors pursuant to section 185 or 194 of
the 1990 Act;




(f)
has been struck off and subsequently restored to the register pursuant to
section 311A of the 1963 Act;




(g)
has entered into any transaction or arrangement particulars whereof would,
pursuant to section 41 of the 1990 Act, require to be contained in the accounts;
or




(h)
has purchased or redeemed its own shares or those of its holding company or
created treasury shares pursuant to part XI of the 1990 Act.

 

4.6
TITLE TO PROPERTIES; ENCUMBRANCES. Part 4.6 of the Disclosure Letter contains an
accurate list of all real property, leaseholds, or other tangible assets owned
or held by any Acquired Company at 24 February, 2006. The Acquired Companies
legally and beneficially own (with good and marketable title in the case of real
property) all the properties and assets (whether real, personal, or mixed and
whether tangible or intangible) that they purport to legally and beneficially
own, including all of the properties and assets reflected in the Balance Sheet
and the Interim Balance Sheet (except for property and assets sold since the
date of the Balance Sheet and the Interim Balance Sheet, as the case may be, in
the Ordinary Course of Business), and all of the properties and assets purchased
or otherwise acquired by the Acquired Companies since the date of the Balance
Sheet (except for personal property acquired and sold since the date of the
Balance Sheet in the Ordinary Course of Business). All material properties and
assets reflected in the Balance Sheet and the Interim Balance Sheet are free and
clear of all Encumbrances, except as disclosed in Part 4.6 of the Disclosure
Letter. The Acquired Companies hold valid and binding lease or license
agreements for all property and assets which are used in and material to the
operation of the Acquired Companies and which is not owned by the Acquired
Companies. No Acquired Company is a party to, or has any material liability
under, any lease or hire, hire purchase, credit sale or conditional sale
agreement.

 
 
 
52

--------------------------------------------------------------------------------

 
 

4.7
CONDITION AND SUFFICIENCY OF ASSETS.



The buildings, plants, and structures of the Acquired Companies are, to the
Vendors Knowledge, structurally sound, and the property and equipment of the
Acquired Companies are in good operating condition and repair, and are adequate
for the uses to which they are being put, and none of such buildings, plants,
structures, or equipment is in need of maintenance or repairs except for
ordinary, routine maintenance and repairs that are not material in nature or
cost. The building, plants, structures, and equipment of the Acquired Companies
are sufficient for the continued conduct of the Acquired Companies' businesses
after the Completion in substantially the same manner as conducted prior to the
Completion.



4.8
ACCOUNTS RECEIVABLE. Part 4.8 of the Disclosure Letter contains a complete and
accurate list of accounts receivable ("Accounts Receivable") of the Acquired
Companies as of 24 February, 2006 and sets forth the aging of such Accounts
Receivable. All Accounts Receivable that are reflected on the Balance Sheet,
Interim Balance Sheet or on the accounting records of the Acquired Companies as
of the Completion Date represent or will represent valid obligations arising
from sales actually made or services actually performed in the Ordinary Course
of Business. Unless paid prior to the Completion Date, and except as disclosed
in Part 4.8 of the Disclosure Letter, the Accounts Receivable are or will be as
of the Completion Date current and collectible net of the respective reserves
after debtor financing shown on the Balance Sheet, Interim Balance Sheet or on
the accounting records of the Acquired Companies as of the Completion Date
(which reserves to the knowledge of the Vendors are adequate and calculated
consistent with past practice).




 
4.9
INVENTORY. All inventories of the Acquired Companies are useable or saleable in
the Ordinary Course of Business with in one year of the date hereof (based on
historical sales and currently forecast demand), except for obsolete items and
items of below-standard quality, all of which have been written off or written
down to net realizable value in the Financial Statements of the Company.




4.10
INDEBTEDNESS.



(i) Indebtedness
 
 
53

--------------------------------------------------------------------------------

 


Except as disclosed in the accounts of the Acquired Companies or in the
Disclosure Letter, no Acquired Company has outstanding or agreed to create or
incur any loan capital, borrowing or indebtedness in the nature of borrowing,
including, without limitation, any bank overdrafts, liabilities under
acceptances or acceptance credits.


(ii) Guarantees and indemnities


(a) No Acquired Company is a party to or has any material liability (including,
without limitation, any contingent liability) under any guarantee, indemnity,
bond, facility or other agreement to secure, or otherwise incur financial or
other obligations with respect to, an obligation of a third party.


(b) None of the loan capital, borrowings or indebtedness in the nature of
borrowing of any Acquired Company is dependent on the guarantee or indemnity of,
or any security provided by, a third party (including another Acquired
Company). 


(iii) Events of default



   
No event has occurred or, to the Vendors’ Knowledge, been alleged which:



(a)  constitutes an event of default, or otherwise gives rise to an obligation
to repay, under any agreement relating to borrowing or indebtedness in the
nature of borrowing or which would lead to any Encumbrance constituted or
created in connection with any borrowing or indebtedness in the nature of
borrowing, guarantee or indemnity, or which would lead to any other obligation
of any Acquired Company, becoming enforceable;


(b) would constitute such an event of default or would lead to such security or
obligation becoming enforceable with the giving of notice or lapse of time or
both; or


(c) would, or would be likely to, give rise to an obligation for any Acquired
Company to repay any monetary compensatory amounts, export refunds, intervention
payments or other like subsidies.


(iv) Grants


(a) No Acquired Company is under any liability to repay any investment or other
grant or subsidy made to it by any body; no circumstances have arisen in which
any such body would or might be entitled to require repayment of, or refuse an
application by any Acquired Company for, any such grant or subsidy either in
whole or in part and neither the execution nor performance of this Agreement
will constitute such circumstances.
 
 
54

--------------------------------------------------------------------------------

 


(b) Full particulars of all agreements, claims, leases and other arrangements
between each Acquired Company and any other grant body are set out in the
Disclosure Letter.


(v) Borrowings


(a) Full and accurate details of all loan, overdraft and other financial
facilities available to any Acquired Companies are set out in the Disclosure
Letter and neither the Vendors nor any Acquired Company have done anything
whereby they may be prejudiced.


(b) The total amount borrowed by each Acquired Company from each of its bankers
does not exceed its respective overdraft facility limits.


(c) The total amount borrowed by each Acquired Company does not exceed any
limitation on such Acquired Company’s borrowings powers contained in its
Articles of Association or in any debenture or other deed or document or
agreement binding it.


(d) No Acquired Company has outstanding (nor has it agreed to create or issue)
any loan capital nor has it factored any of its debts or engaged in financing of
a type which would not require to be shown or reflected in the Accounts nor
borrowed any money which it has not repaid save for borrowings not exceeding the
amounts shown in the Accounts.


(e) No Acquired Company has since the last accounts date for the Acquired
Companies repaid or become liable to repay any loan or indebtedness in advance
of its stated date of maturity.


(vi) Continued availability of Facilities


(a) The Disclosure Letter sets out full and accurate details of all debentures,
acceptance credits, overdrafts, loan or other financial facilities outstanding
or available to each Acquired Company (together the "Facilities") and there are
attached to it accurate and complete copies of all material documents relating
to the Facilities.


(b) There has been no contravention of or non-compliance with any of the
provisions of such documents.


(c) No steps for early repayment of any indebtedness of any Acquired Company has
been taken or threatened.


(d) There have not been any circumstances, nor are there existing circumstances
whereby the continuation of any of the Facilities might be prejudiced or which
may give rise to any alteration in the terms and conditions of any of the
Facilities.
 
 
55

--------------------------------------------------------------------------------

 


(e) None of the Facilities is dependent on the guarantee or indemnity of or any
security provided by a third party (including of any Acquired Company).


(f) As a result of the acquisition of the Shares by the Purchaser or any other
thing contemplated by this Agreement none of the Facilities may be terminated or
mature prior to its stated date of maturity.


(vii) Bank accounts


No Acquired Company has any bank accounts save as disclosed in the Disclosure
Letter.
 

4.11
TAXES. Each of the Acquired Companies has accurately prepared and filed all Tax
Returns required to be filed prior to the date of this Agreement. True and
complete copies of each of the most recent of any such Tax Returns, and such
other returns and statements requested by Purchaser, have been provided to
Purchaser. All such Tax Returns were true and correct in all material respects.
Any Tax required to be paid or withheld with respect to the periods covered by
such Tax Returns have been paid or withheld. The liabilities for unpaid Taxes
shown on the Balance Sheet and the Interim Balance Sheet are and will be
sufficient to pay all Taxes accrued through the date thereof and not reported on
and paid with Tax Returns filed by the Acquired Companies prior to the
Completion Date. No Tax liability will be incurred by the Acquired Companies as
a result of the transactions contemplated by this Agreement. None of the
Acquired Companies has been delinquent in the payment of any Tax, or in the
filing of any Tax Return, and the Acquired Companies have not requested any
extension of time in which to file any Tax Return with respect to any period
prior to the Completion Date. Except as described in Part 4.11 of the Disclosure
Letter, (i) none of the Acquired Companies has had any Tax deficiency proposed
or assessed against it; (ii) no audit of any Tax Return of the any of the
Acquired Companies is in progress or threatened; (iii) no director, officer or
employee of an Acquired Company responsible for Tax matters expects any Tax
Authority to assess any additional Taxes for any pre-Completion period for which
Tax Returns have been filed; and (iv) no waiver or agreement by an Acquired
Company is in force for the extension of time for the assessment or payment of
any Tax. No Vendor nor any other officer or employee of an Acquired Company, has
been contacted by a Tax Authority in connection with any personal liability for
employment or sales Taxes that would otherwise be due and payable by an Acquired
Company. No claim has ever been made by any Tax Authority in a jurisdiction
where an Acquired Company does not file Tax Returns that it is or may be subject
to Taxation by that jurisdiction. There are no security interests on any of the
assets of the Acquired Companies that arose in connection with any failure (or
alleged failure) to pay any Tax. The Acquired Companies are not and have never
been party to or bound by any Tax sharing agreement.

 
 
 
56

--------------------------------------------------------------------------------

 
 

4.12
NO MATERIAL ADVERSE CHANGE. Since the date of the Interim Balance Sheet, there
has not been any material adverse change in the business, operations,
properties, prospects, assets, or condition of any Acquired Company, and no
event has occurred or circumstance exists that may result in such a material
adverse change.




4.13
EMPLOYEE BENEFITS.




(a)
Part 4.13 of the Disclosure Letter sets forth a true and complete list of all
written and oral pension, profit sharing, retirement, deferred compensation,
stock purchase, stock option, incentive compensation, bonus, vacation,
severance, sickness or disability, hospitalization, individual and group health
and accident insurance, individual and group life insurance and other material
employee benefit plans, programs, commitments or funding arrangements maintained
by the Acquired Companies, to which any Acquired Company is a party, or under
which any Acquired Company has any obligations, present or future (other than
obligations to pay current wages, salaries or sales commissions terminable on
notice of thirty (30) days or less) in respect of, or which otherwise cover or
benefit, any of the current or former officers, employees or sales
representatives (whether or not employees) of any Acquired Company, or their
beneficiaries (hereinafter individually referred to as "Employee Benefit Plan"
and collectively referred to as "Employee Benefit Plans"). Vendors have
delivered or made available to Purchaser true and complete copies of all
documents, as they may have been amended to the date hereof, embodying the terms
of the Employee Benefit Plans.




 
(b)
Except as set forth in Part 4.13 of the Disclosure Letter, each Employee Benefit
Plan described therein is in full force and effect in accordance with its terms
and is being maintained, administered and operated in all material respects in
accordance with its terms. There are no material actions, suits or claims
pending (other than routine claims for benefits), or, to the Vendors’ Knowledge,
threatened, against any Employee Benefit Plan, against any Acquired Company, or
any administrator, fiduciary, accountant, actuary, attorney or other third-party
service provider (collectively, the "Service Providers") with respect to an
Employee Benefit Plan. To the knowledge of the Vendors the Acquired Companies
and Service Providers have performed all material obligations required to be
performed by them with respect to, and they are not in default under or in
violation of, any Employee Benefit Plan, in any material respect, and the
Acquired Companies and the Service Providers are in compliance in all material
respects with all Legal Requirements applicable to the Employee Benefit Plans.

 
 
 
57

--------------------------------------------------------------------------------

 
 

 
(c)
Except as set forth in Part 4.13 of the Disclosure Letter, no Acquired Company
is a party to any agreement to provide nor does it have an obligation to provide
any individual, or such individual’s spouse or dependent, with any benefit
following his or her retirement or termination of employment, nor his or her
spouse, any dependent or any beneficiary subsequent to his or her death, with
retirement, medical or life insurance or any benefit under any employee pension
benefit plan and any employee welfare benefit plan.




 
(d)
No Employee Benefit Plan, Service Provider, or Acquired Company has any
liability to any plan participant, beneficiary or other Person under any Legal
Requirement attributable to the breach of any of its obligation with respect to
any Employee Benefit Plan. No Acquired Company is delinquent or in arrears with
respect to any contributions due under any Employee Benefit Plan. The Acquired
Companies have satisfied all contribution obligations that have accrued prior to
the Completion Date.




4.14
COMPLIANCE WITH LEGAL REQUIREMENTS; GOVERNMENTAL AUTHORISATIONS



(a) Except as set forth in Part 4.14 of the Disclosure Letter:



 
(i)
to the Vendors' Knowledge, each Acquired Company is, and at all times since 1
January 2004 has been, in full compliance with each Legal Requirement that is or
was applicable to it or to the conduct or operation of its business or the
ownership or use of any of its assets;




 
(ii)
to the Vendors’ Knowledge, no event has occurred or circumstance exists that
(with or without notice or lapse of time) (A) may constitute or result in a
violation by any Acquired Company of, or a failure on the part of any Acquired
Company to comply with, any Legal Requirement, or (B) may give rise to any
obligation on the part of any Acquired Company to undertake, or to bear all or
any portion of the cost of, any remedial action of any nature; and




 
(iii)
no Acquired Company has received, at any time since 1 January 2004, any notice
or other communication (whether oral or written) from any Governmental Body or
any other Person regard-ing (A) any actual, alleged, possible, or potential
violation of, or failure to comply with, any Legal Requirement, or (B) any
actual, alleged, possible, or potential obligation on the part of any Acquired
Company to undertake, or to bear all or any portion of the cost of, any remedial
action of any nature.




 
(b)
Part 4.14 of the Disclosure Letter contains a complete and accurate list of each
Governmental Authorisation that is held by any Acquired Company or that
otherwise relates to the business of, or to any of the assets owned or used by,
any Acquired Company. Each Governmental Authorisation listed or required to be
listed in Part 4.14 of the Disclosure Letter is valid and in full force and
effect. Except as set forth in Part 4.14 of the Disclosure Letter:

 
 
 
58

--------------------------------------------------------------------------------

 
 

 
(i)
each Acquired Company is, and at all times since 1 January 2004 has been, in
full compliance with all of the terms and requirements of each Governmental
Authorisation identified or required to be identified in Part 4.14of the
Disclosure Letter;




 
(ii)
no event has occurred or circumstance exists that may (with or without notice or
lapse of time) (A) constitute or result directly or indirectly in a violation of
or a failure to comply with any term or requirement of any Governmental
Authorisation listed or required to be listed in Part 4.14 of the Disclosure
Letter, or (B) result directly or indirectly in the revocation, withdrawal,
suspension, cancellation, or termination of, or any modification to, any
Governmental Authorisation listed or required to be listed in Part 4.14 of the
Disclosure Letter;




 
(iii)
no Acquired Company has received, at any time since 1 January 2004, any notice
or other communication (whether oral or written) from any Governmental Body or
any other Person regarding (A) any actual, alleged, possible, or potential
violation of or failure to comply with any term or requirement of any
Governmental Authorisation, or (B) any actual, proposed, possible, or potential
revocation, withdrawal, suspension, cancellation, termi-nation of, or
modification to any Governmental Authorisation; and




 
(iv)
all applications required to have been filed for the renewal of the Governmental
Authorisations listed or required to be listed in Part 4.14 of the Disclosure
Letter have been duly filed on a timely basis with the appropriate Governmental
Bodies, and all other filings required to have been made with respect to such
Governmental Authorisations have been duly made on a timely basis with the
appropriate Governmental Bodies.




 
(c)
The Governmental Authorisations listed in Part 4.14 of the Disclosure Letter
collectively constitute all of the Governmental Authorisations necessary to
permit the Acquired Companies to lawfully conduct and operate their businesses
in the manner they currently conduct and operate such businesses and to permit
the Acquired Companies to own and use their assets in the manner in which they
currently own and use such assets.




4.15
INSOLVENCY




(i)
No order

 
 
59

--------------------------------------------------------------------------------

 


No order has been made or no circumstance to Vendor’s Knowledge that would lead
to, petition presented or resolution passed for the winding up or dissolution of
any Acquired Company or for the appointment of a liquidator or examiner to any
Acquired Company.



(i)
No receiver



No receiver has been appointed by any person over the whole or any part of the
business or assets of any Acquired Company.



(ii)
Not insolvent



No Acquired Company is insolvent or unable to pay its debts as they fall due.



(iii)
Payment of debts



No Acquired Company has stopped paying its debts as they fall due.



(iv)
No distress etc.



No distress, execution, sequestration or other process has been levied in
respect of any of the assets of any Acquired Company.



(v)
Composition or Schemes etc.



No composition in satisfaction of the debts of any of the Acquired Companies, or
scheme of arrangement of its affairs, or compromise or arrangement between it
and its creditors or members or any class of its creditors or members, has been
proposed, sanctioned or approved.



(vi)
Crystallisation of Charges



No event has occurred causing, or which upon intervention or notice by any third
party may cause, any floating charge created by any of the Acquired Companies to
crystallise or any charge created by it to become enforceable, nor has any such
crystallisation occurred or is such enforcement in process.



(vii)
Rights of Third Parties



In relation to any property or assets held by each of the Acquired Companies
under any hire purchase, conditional sale, chattel leasing, retention of title
agreement or otherwise belonging to a third party, no event has occurred which
entitles, or which upon intervention or notice by the third party may entitle,
the third party to repossess the property or assets concerning or terminate the
agreement or any licence in respect of the same.
 
60

--------------------------------------------------------------------------------





(viii)
Notices Received



No notices from the Revenue Commissioners under section 1001 of the Taxes
Consolidation Act, 1997, nor any notices in a relevant jurisdiction of a similar
or analogous effect, have been received by any director of any of the Acquired
Companies.



(ix)
Statutory Demand

 
No 21-day notices or other statutory demand whether under section 214 of the
1963 Act or otherwise has been received by any Acquired Company in any relevant
jurisdiction.



4.16
COMPETITION 




 
(i)
Competition law

     

   
No Acquired Company has engaged in any commercial arrangement or any behaviour
whatsoever that infringed or would be likely to infringe Articles 81 or 82 of
the EC Treaty or Sections 4 or 5 of the Competition Act, 2002 or any Irish
competition rules in force prior to the entry into operation of Sections 4 or 5
of the Competition Act 2002.




 
(ii)
Investigations

     

No Acquired Company has received notification in respect of or, to the Knowledge
of the Vendors, been subject to an investigation by the Competition Authority,
the Commission of the European Communities, the Ombudsman, the Director of
Consumer Affairs or any competition or governmental authority of Ireland or any
other country in respect of any aspect of the business of the Acquired Company.
No Acquired Company has given an undertaking to the Competition Authority or to
the competition authority of any other country pursuant to an investigation
conducted by that authority or authorities.



 
(iii)
EU and Irish Merger law

 
 
 

No Acquired Company is or has been subject to the notification requirements of
Part III of the Competition Act, 2002 or the EU Merger Regulation 2004 or any
related legislation for the time being in force prior to the entry into
operation of the aforementioned legislative instruments.



(iv)
Irish competition law




 
(a)
No Acquired Company is or has been a party to, or engaged in, any agreement,
arrangement, decision, concerted practice or activity which was prohibited by
section 4(1) of the Competition Act, 1991, or which is prohibited by section
4(1) of the Competition Act, 2002.




 
(b)
No Acquired Company has made any notification to the Competition Authority
requesting a licence pursuant to section 4(2) of the Competition Act, 1991 or a
certificate pursuant to section 4(4) of the Competition Act, 1991.

 
 
 
61

--------------------------------------------------------------------------------

 
 

(c)
No Acquired Company has committed, contrary to section 5 of the Competition Act,
1991, or section 5 of the Competition Act, 2002, any abuse, either alone or
jointly with any other undertaking, of a dominant position within the State or a
substantial part of the State.




 
(d)
An authorised officer appointed pursuant to section 20 of the Competition Act,
1991 or pursuant to section 45 of the Competition Act, 2002 has not entered and
inspected any premises at or vehicles in or by means of which any Acquired
Company carries on business nor required such Acquired Company nor any person
employed in connection with the Business to produce any books, documents or
records and has not inspected, copied or taken extracts from any such books,
documents and records nor required such Acquired Company nor any person to
provide any information in regard to entries in such books, documents and
records or in regard to such Acquired Company or its business or in regard to
the persons employed in connection therewith.




 
(e)
No petition has been presented by a person pursuant to section 6(1) of the
Competition Act, 1991 or pursuant to section 14 of the Competition Act, 2002 for
an injunction or declaration or damages including exemplary damages in relation
to any agreement decision, concerted practice or action in which any Acquired
Company is or has been involved nor has any such injunction or declaration or
damages been granted.




 
(f)
No petition has been presented by the Minister pursuant to section 6(4) of the
Competition Act, 1991 for an injunction or declaration in relation to any
agreement, decision, concerted practice or action in which any Acquired Company
is or has been involved nor has any such injunction or declaration been granted.




 
(g)
No proceedings have been issued to any group company, director, manager or other
officer or employee of any Acquired Company pursuant to section 8 of the
Competition Act, 2002 in relation to any agreement, decision or action in which
any Acquired Company or any director, manager or other officer or employee of
any Acquired Company is or has been involved and no group company, director,
manager or other officer or employee of any Acquired Company has been convicted
of an offence under section 8.




 
(h)
No investigation has been carried out by the Competition Authority pursuant to
section 14 of the Competition Act, 1991 as to whether, in the opinion of the
Authority, any Acquired Company is in a dominant position and, it is, whether
the dominant position is being abused and the Minister has not made an order
pursuant to section 14(3) of the Competition Act, 1991 either (a) prohibiting
the continuance of a dominant position enjoyed by any Acquired Company except on
conditions specified in the order or (b) requiring the adjustment of the
dominant position.

 
 
 
62

--------------------------------------------------------------------------------

 
 

 
(i)
The Competition Authority has not pursuant to its powers under section 7 of the
Schedule to the Competition Act, 1991 or pursuant to its powers under section 31
of the Competition Act, 2002, done any of the following in relation to any
officer or employee of any Acquired Company:




 
(i)
summoned one or more of them as a witness to attending before the Authority;




 
(ii)
examined on oath any such person or persons summonsed to attend before the
Authority;




 
(iii)
required any such person or persons summonsed to appear as a witness before the
Authority to produce to the Authority any document in the power or control of
any such person or persons.



(d) Mergers Control



 
(i)
Save in respect of the present transaction no order has been made under the
Mergers Act which directly or indirectly affects the business of any Acquired
Company.




 
(ii)
In relation to every merger or take-over in which any Acquired Company was
involved prior to the date of this Agreement and to which the Mergers Act
applied, the Minister has issued a statement in writing prior to completion of
the merger or take-over concerned stating that he had decided not to make an
order under section 9 of the Mergers Act in relation to the proposed merger or
takeover.




 
(iii)
The Minister has not referred any proposed merger or take-over in which any
Acquired Company is involved and to which the Mergers Act applies to the
Competition Authority for investigation pursuant to section 7(b) of the Mergers
Act.




 
(iv)
No Acquired Company has been the object of a report of the Competition Authority
under section 8(1) of the Mergers Act stating whether, in the opinion of the
Authority, a proposed merger or takeover would be likely to prevent or restrict
competition or restrain trade in any goods or services and would be likely to
operate against the common good.




 
(v)
Since 3rd July, 1978 none of the Acquired Companies has been a party to any
transaction notifiable pursuant to section 5 of the Mergers Act.

 
 
 
63

--------------------------------------------------------------------------------

 
 

 
(vi)
Since 1st January, 2003, in relation to every merger or acquisition in which a
Acquired Company was involved prior to the date of this agreement and to which
the Competition Act, 2002 required a notification, or a notification has been
made, the Competition Authority has determined that the merger or acquisition
could be put into effect and any such merger or acquisition has been put into
effect within one year of that determination.




 
(vii)
Since 1st January, 2003, in relation to every merger or acquisition which a
Acquired Company was involved, the Competition Authority has not carried out a
full investigation under Section 22 of the Competition Act, 2002.




 
(viii)
Since 1st January, 2003, in relation to every merger or acquisition in which a
Acquired Company was involved, the Competition Authority has not determined that
the merger or acquisition could be put into effect only subject to conditions
specified by it.




 
(ix)
Since 1st January, 2003, in relation to every merger or acquisition in which a
Acquired Company was involved, the Acquired Company has not offered proposals to
the Competition Authority under Section 20(3) which have become binding
commitments on the Acquired Company.




(i)
Concentrations with a community dimension




   
No Acquired Company is or has been involved prior to or at the date of this
Agreement in any arrangement or transaction or agreement which is or was a
concentration with a community dimension within the meaning of Council
Regulation (EEC) No. 4064/89 of 21st December 1989 on the control of
concentrations between undertakings (the “Merger Control Regulation”) and no
Acquired Company is or has been involved prior to or at the date of this
Agreement in any arrangement or transaction or agreement which at the request of
a Member State has been the subject of findings or decisions of the Commission
of the European Communities pursuant to Article 22 of the Merger Control
Regulation.




 
(vii)
State Aid

     

   
No Acquired Company has ever received, nor is a Acquired Company proposing to
receive, any aid (as that term is understood for the purposes of Articles 87 to
89 of the Treaty of Rome) from a Member State of the European community or from
State resources.




4.17
LITIGATION AND COMPLIANCE WITH LAW




(i)
Litigation

 
 
 
64

--------------------------------------------------------------------------------

 
 

 
(a)
No Acquired Company, to the Vendors’ Knowledge, and no person for whose acts or
defaults any Acquired Company may be vicariously liable is involved, or has at
any time been involved, in any civil, criminal, arbitration or other proceedings
and no civil, criminal, arbitration or other proceedings are pending, or
threatened, by or against any Acquired Company, to the Vendors’ Knowledge, or
any person for whose acts or defaults any Acquired Company may be vicariously
liable.




 
(b)
No fact or circumstance exists which is likely to give rise to any civil,
criminal, arbitration or other proceedings involving any Acquired Company, to
the Vendors’ Knowledge, or any person for whose acts or defaults any Acquired
Company may be vicariously liable.




 
(c)
There is no outstanding judgment, order, decree, arbitral award or decision of
any court, tribunal, arbitrator or governmental agency against any Acquired
Company, to the Vendors’ Knowledge, or any person for whose acts or defaults any
Acquired Company may be vicariously liable.




(ii)
Compliance with law



Each Acquired Company has conducted its business in all material respects in
accordance with all applicable legal requirements in Ireland and elsewhere. 



(iii)
Defective Products/Services



The Acquired Companies have not manufactured, imported, sold or supplied
products or supplied services which are or were in any material respect faulty
or defective or which do not comply in any material respect with any warranties
or representations expressly or implicitly made by the Acquired Companies, or
with all applicable laws, regulations, standards and requirements.



(iv)
Investigations



There have been and are no governmental or other investigations or enquiries or
disciplinary proceedings concerning any Acquired Company; none are pending or
threatened.



(v)
Directors and other Officers



(a) None of the persons who at present is, or who at any time within the last
three years was, a director or officer of any of the Acquired Companies is, or
at any material time was, ineligible to be a director by reason of the Companies
Acts, 1963 to 2005.


(b) None of the directors or other officers of any of the Acquired Companies has
been declared by a court to be a person to whom chapter I of part IV of the 1990
Act applies, nor has any person been or is an auditor, director or other officer
in any way, whether directly or indirectly, concerned or taken part in the
promotion, formation or management of any of the Acquired Companies in breach of
Section 160 of the 1990 Act.
 
 
65

--------------------------------------------------------------------------------

 


(c) the only directors and other officers of the Acquired Companies are the
persons whose names are listed in Schedule 2 and no person is or has been a
shadow director (within the meaning of section 27 of the 1990 Act) of any
Acquired Company.



(vi)
Unlawful payments



No Acquired Company, to Vendor’s Knowledge, and no person for whose acts or
defaults any Acquired Company may be vicariously liable has:


(a) induced any person to enter into any agreement or arrangement with any
Acquired Company by means of any unlawful or immoral payment, contribution,
gift, or other inducement;


(b) offered or made any unlawful or immoral payment, contribution, gift or other
inducement to any government or other public official or employee; or


(c) directly or indirectly made any unlawful contribution to any political
activity.



(viii)
General



(a) All returns and all information required to be supplied by the Acquired
Companies to the Revenue Commissioners, the Department of Health, the Department
of Social Welfare, the Department of Enterprise and Employment and any other
relevant governmental, regulatory, municipal and local authorities (in any
country of the world) in connection with the business of the Acquired Companies
have been so supplied when so requested and the same were and are complete true
and accurate in all material respects.


(b) Full details of all present negotiations with and investigations and
enquiries by any of the public authorities referred to in the immediately
preceding paragraph concerning any material liability (or alleged liability)
actual or contingent of or any material act or omission of any Acquired Company
(or any officer, employee or agent of the Acquired Company in such capacity)
have been disclosed to the Purchaser and in respect of all such negotiations,
investigations and enquiries full and frank disclosure of all material facts was
made to such public authorities concerned and all information supplied to them
was true and accurate in all respects and there were and are no circumstances
which would render any such information inaccurate untrue or misleading in any
respect.



(ix)
RoHS Compliance



The Acquired Companies have established Restriction of Hazardous Substances
(RoHS) compliance of their products based on a full internal review of
processes, as well as components supplied by customer-specified or outside
approved vendors in connection with the Directive 2002/95/EC of the European
Parliament and of the Council of 27 January 2003 on the restriction of the use
of certain hazardous substances in electrical and electronic equipment.
 
 
66

--------------------------------------------------------------------------------

 



4.18
ABSENCE OF CERTAIN CHANGES AND EVENTS



Except as set forth in Part 4.18 of the Disclosure Letter, since the date of the
Interim Balance Sheet, the Acquired Companies have conducted their businesses
only in the Ordinary Course of Business and there has not been any:



(a)
change in any Acquired Company's authorised or issued share capital; grant of
any share option or right to purchase shares of any Acquired Company; issuance
of any security con-vertible into such share capital; grant of any registration
rights of any of the Acquired Companies securities; purchase, redemption,
retirement, or other acquisition by any Acquired Company or declaration or
payment of any dividend or other distribution or payment in respect of any of
its shares;




(b)
amendment to the Organisational Documents of any Acquired Company;




 
(c)
except in the Ordinary Course of Business, payment or increase by any Acquired
Company of any bonuses, salaries, or other compensation to any shareholder,
director, officer, or employee, or entry into any employment, severance, or
similar Contract with any director, officer, or employee;




 
(d)
except in the Ordinary Course of Business, adoption of, or increase in the
payments to or benefits under, any profit sharing, bonus, deferred compensation,
savings, insurance, pension, retirement, or other employee benefit plan for or
with any employees of any Acquired Company;




 
(e)
damage to or destruction or loss of any asset or property of any Acquired
Company, whether or not covered by insurance, materially and adversely affecting
the properties, assets, business, financial condition, or prospects of any
Acquired Company;




 
(f)
entry into, termination of, or receipt of notice of termination of (i) any
license, distributorship, dealer, sales representative, joint venture, credit,
or similar agreement, or (ii) any Contract or transac-tion involving a total
remaining commitment by or to any Acquired Company of at least €31,743.45;




 
(g)
other than in the Ordinary Course of Business, sale, lease, or other disposition
of any asset or property of any Acquired Company or mortgage, pledge, or
imposition of any Encumbrance on any material asset or property of any Acquired
Company, including the sale, lease, or other disposition of any of the
Intellectual Property Assets;

 
 
 
67

--------------------------------------------------------------------------------

 
 

 
(h)
cancellation or waiver of any claims or rights with a value to any Acquired
Company in excess of , individually or in the aggregate, €31,743.45;




 
(i)
material change in the accounting methods used by any Acquired Company; or




 
(j)
agreement, whether oral or written, by any Acquired Company to do any of the
foregoing.

 

4.19
CONTRACTS; NO DEFAULTS.



(a) Part 4.19 of the Disclosure Letter contains a complete and accurate list,
and Vendors have delivered to Purchaser true and complete copies (if in
writing), of each Applicable Contract involving expenditures in excess of
€10,000 in any twelve month period.


(b) Except as set forth in Part 4.19(b) of the Disclosure Letter, each contract
identified or required to be identified in Part 4.19(a) of the Disclosure Letter
is in full force and effect.


(c) To the Knowledge of the Vendors, except as set forth in Part 4.19(c) of the
Disclosure Letter, no event has occurred or circumstance exists that (with or
without notice or lapse of time) may contravene, conflict with, or result in a
violation or breach of, or give any Acquired Company or other Person the right
to declare a default or exercise any remedy under, or to accelerate the maturity
or performance of, or to cancel, terminate, or modify any contract identified in
Part 4.19(a) of the Disclosure Letter.


(d) Except as set forth in Part 4.19(d) of the Disclosure Letter, no customer of
any Acquired Company is entitled to or customarily receives discounts,
allowances, volume rebates or similar reductions in price or trade terms other
than in the Ordinary Course of Business.


(e) No party with whom any Acquired Company has entered into any agreement or
arrangement has given any notice of its intention to terminate, or has otherwise
sought to repudiate or disclaim, the agreement or arrangement.


(f) No Acquired Company and no party with whom any Acquired Company has entered
into any agreement or arrangement is in material breach under the agreement or
arrangement. No matter exists which might give rise to a breach of this type.



4.20
INSURANCE.



(a) Part 4.20 of the Disclosure Letter lists all material policies or binders of
fire, liability (including product liability), worker’s compensation, vehicular,
casualty, title or other insurance held by or on behalf of any Acquired Company
(specifying the insurer, the policy number or covering note number with respect
to binders, the amount of coverage thereunder and describing each pending claim
thereunder other than routine claims for coverage under a group medical plan
insurance policy).
 
 
68

--------------------------------------------------------------------------------

 


(b) All policies described in Part 4.20 of the Disclosure Letter are sufficient
for compliance with all Legal Requirements and of all applicable agreements to
which any Acquired Company is a party or by which any Acquired Company is bound,
(ii) are, to the Vendors’ Knowledge, valid, outstanding and enforceable
policies, and (iii) to the Vendors’ Knowledge, except as listed on Part 4.20 of
the Disclosure Letter, will not be affected by, terminate, or lapse by reason
of, the transactions contemplated by this Agreement. To the Vendors’ Knowledge,
no Acquired Company is in default with respect to any provision contained in any
policy described in Part 4.20 of the Disclosure Letter or has failed to give any
material notice or present any material claim under any such policy in a due and
timely fashion. Except for claims set forth in Part 4.20 of the Disclosure
Letter and routine medical claims, there are no outstanding unpaid claims under
any such policy.


(c) No Acquired Company has received a notice of cancellation or non-renewal of
any such policy or binder and, to the Vendors’ Knowledge, there is no material
inaccuracy in any application for any such policy or binder, failure to pay
premiums when due or other similar state of facts which would form the basis for
termination of any such insurance. Part 4.20 of the Disclosure Letter contains a
brief description of the Acquired Companies’ general liability loss history
under the policies of insurance therein listed.


(d) To the Vendors’ Knowledge, nothing has been done or omitted to be done by
any Acquired Company which is likely to result in an increase in premium under
any insurance or indemnity policy.


(e) All claims made by any Acquired Company under its past and present insurance
policies have been settled in full by the relevant insurers.



4.21
ENVIRONMENTAL MATTERS.



Except as set forth in Part 4.21 of the Disclosure Letter:


(a) To the Knowledge of the Vendors there have not been any activities, events
or conditions in, on or under the Acquired Company Real Property or any other
real property which has been owned, leased, occupied or under the control of any
Acquired Company (for purposes of this Section 4.21, collectively, the "Real
Property") at any time during the period such Real Property was owned, leased,
occupied or controlled by the Acquired Companies or, to Vendors Knowledge, at
any time prior thereto, involving the presence, handling, use, generation,
treatment, storage, or disposal of any Hazardous Substances in violation of
applicable Environmental Laws.
 
 
69

--------------------------------------------------------------------------------

 


(b) To the Knowledge of the Vendors there have not been any Releases of any
Hazardous Substances at, to or from any of the Real Property (including without
limitation any such Releases at any other property of any Hazardous Substances
generated by any Acquired Company at any time since the Real Property has been
owned, leased, occupied or controlled by any Acquired Company) or, to the
Vendors’ Knowledge, at any time prior thereto that (i) is or was in material
violation of applicable Environmental Law to the extent that such Environmental
Laws provide applicable standards defining acceptable levels of Hazardous
Substances; (ii) could reasonably be expected to result in the imposition of a
claim being attached to any Real Property that could have a material adverse
effect on the Company.


(c) (i) To the Knowledge of the Vendors, each Acquired Company has been at all
times and is now in material compliance with all, and has not received notice
that it is otherwise subject to any unsatisfied liability under any,
Environmental Laws; (ii) there is no pending or, to Vendors Knowledge,
threatened litigation, investigation or enforcement action, administrative order
or notice of violation brought under any Environmental Law concerning any of the
Acquired Companies’ operations or the Real Property; and (iii) none of the
Acquired Companies has received any unsatisfied request for information, notice
of claim, demand or other notification or allegation that it is or may be
potentially responsible for any threatened or actual Release of Hazardous
Substances.


(d) Part 4.21 of the Disclosure Letter contains a complete list of all
environmental audits or reports regarding the Real Property performed by or on
behalf of any Acquired Company during the past five years, and Vendors have made
copies of all such audits or reports available to Purchaser.



 
4.22
EMPLOYEES.




(i)
General




 
(a)
There are in existence service agreements or employment contracts with all
officers and or employees of any Acquired Company. No consultancy agreements or
arrangements exist between any Acquired Company and any third party.




 
(b)
There is not in existence any service agreement with any officer or employee of
any Acquired Company which cannot be terminated by three months’ notice or less
without giving rise to any claim for damages or compensation (other than a
statutory redundancy payment or statutory compensation for unfair dismissal) and
no Acquired Company has received notice of resignation from any key employees
and there are no commitments or undertakings to any such persons other than as
set forth in formal written agreements or contracts already disclosed in writing
to the Purchaser.

 
 
 
70

--------------------------------------------------------------------------------

 
 

 
(c)
No offers of employment have been made to employees who have accepted but not
yet commenced employment.




 
(d)
Full particulars are contained in the Disclosure Letter of employee details,
including employee name, job title, contract status, start date, length of
service, date of last pay review, annual pay, health insurance (if relevant),
disability health insurance (if relevant), permanent health insurance (if
relevant), percentage of pension paid by the Company, vacation entitlement days,
bonus plan (if relevant), employee sales commission plan (if relevant), company
car (if relevant). Section 4.22 of the Disclosure Letter contains all material
employment-related provisions.

 

 
(e)
The basis of the remuneration payable to the officers or employees of each
Acquired Company is the same as that in force at the date of the Interim Balance
Sheet and no Acquired Company is obliged to increase or has made any provision
to increase the aggregate annual remuneration payable to the officers and
employees by more than five per cent.




 
(f)
There are no amounts owing to any present or former officers or employees of any
Acquired Company other than remuneration accrued to date or for disbursement of
business expenses details of which are contained in the Disclosure Letter.




 
(g)
There is no agreement or arrangement between any Acquired Company and any
officer or employee or former employee with respect to his employment, his
ceasing to be employed or his retirement which is not included in the written
terms of his employment or service or previous employment or service (as the
case may be).




 
(h)
Each Acquired Company has maintained current and adequate records regarding the
service of each of its current and former officers and employees including,
without limitation, details of terms of employment, holidays, working hours and
rest breaks, payment of sick pay, statutory maternity pay, disciplinary and
health and safety matters, PAYE and PRSI payments and termination of employment.




 
(i)
No current or former officer or employee of any Acquired Company has given or
received notice terminating his or her employment since the date of the Interim
Balance Sheet.




 
(j)
No employee or officer of any Acquired Company is assigned or employed wholly or
mainly outside of Ireland.




 
(k)
No employee or former employee of any Acquired Company is currently on maternity
leave, paternity leave, parental leave, adoptive leave, carer’s leave, study
leave or other approved absence (other than holiday leave) or has a right to
return to work pursuant to the Maternity Protection Acts, 1994 and 2004, the
Adoptive Leave Act, 1995, the Parental Leave Act, 1998 or the Carer’s Leave Act,
2001, or has or may have a right to be reinstated or re-engaged and no employee
of any Acquired Company is on long term absence from work due to ill health.

 
 
 
71

--------------------------------------------------------------------------------

 
 

(l)
On or prior to completion:-




 
(A)
all PRSI contributions (both employer’s and employees’) due and payable by each
Acquired Company will have been duly paid;




 
(B)
all amounts due to the Revenue Commissioners in respect of deductions which have
been made or which should have been made by any Acquired Company in accordance
with PAYE regulations from time to time in force have been deducted so that no
Acquired Company will have any liability in respect thereof;




 
(C)
all certificates relating to matters referred to in this paragraph which by law
are required to be given by employers to employees (as defined) have been given
to all employees of Acquired Companies and are true and accurate in all material
respects.




 
(m)
There are no schemes in operation by or in relation to a Acquired Company
whereunder any employee of a Acquired Company or any other person whatsoever is
entitled to a commission, incentive payment, remuneration bonus or other payment
of any sort calculated by reference to the whole or any part of the turnover,
profits or sales of the Acquired Company.




 
(n)
Every employee or former employee of each Acquired Company who should have been
treated as employed for tax purposes has been so treated.




(o)
No Acquired Company has incurred any liability:




 
(A)
for breach or termination of or variation of any service agreement with any of
its officers or employees or former officers or employees including, without
limitation, redundancy payments, protective awards, compensation for wrongful
dismissal or unfair dismissal or failure to comply with any order for the
reinstatement or re-engagement of any officer or employee or former officer or
employee; and




 
(B)
for breach or termination of any consultancy agreement.

 
 
 
72

--------------------------------------------------------------------------------

 
 

 
(p)
There is no agreement or arrangement between any of the Acquired Companies and
any of its employees or former employees with respect to past and/or current
redundancy payments;




 
(q)
No Acquired Company has in existence nor is it proposing to introduce a sick pay
scheme;




 
(r)
No Acquired Company has agreed to make any payment to its employees on maternity
or other protective leave;




 
(s)
No Acquired Company pays nor is it proposing to introduce payment of commission
to any of its employees;




 
(t)
No employee is in receipt of or entitled to more than 20 days holidays per
calendar year;




 
(u)
Save as disclosed in the Disclosure Letter, there is no agreement or arrangement
between any Acquired Company and any of its employees with respect to payment by
any of the Acquired Companies of any of its employee’s medical
insurance/VHI/BUPA/VIVAS.




 
(v)
Save as disclosed in the Disclosure Letter, there is no agreement or arrangement
between any Acquired Companies and any of its employees or officers with respect
to payment by any of the Acquired Companies of a car allowance or provision of a
car to any of its employees or officers;




 
(w)
No Acquired Company is liable to make payment to any person pursuant to the
Employment Equality Act, 1977 the Anti-Discrimination (Pay) Act, 1974 or the
Employment Equality Acts, 1998 to 2004.




(ii)
Payments on termination



Except as disclosed in the Accounts:



(a)
no liability has been incurred by any Acquired Company for breach or termination
of any service agreement or employment contract with any of its employees or
former employees including, without limitation, redundancy payments, protective
awards, compensation for wrongful dismissal or unfair dismissal or failure to
comply with any order for the reinstatement or re-engagement of any employee or
former employee; 




 
(b)
no liability has been incurred by any Acquired Company for breach or termination
of any consultancy agreement or other contract for services; and

 
 
 
73

--------------------------------------------------------------------------------

 
 

 
(c)
no Acquired Company has made or agreed to make or promised any payment or
provided or agreed to provide any material benefit or gratuitous payment to any
current or former officer or employee of any Acquired Company or any dependent
of any current or former officer or employee in connection with the actual or
proposed termination or suspension of employment or variation of any service
agreement of any present or former director or employee.




(iii)
Non-allowable Payments



None of the Acquired Companies has made or agreed to make any payment to or
provided or agreed to provide any benefit for any current or former officer or
employee which is not allowable as a deduction for the purposes of Taxation.



(iv)
Liabilities for Employees 



None of the Acquired members is liable to pay any industrial training levy nor
has outstanding any undischarged liability to pay to any governmental or
regulatory authority in any jurisdiction any contribution, Taxation or other
impost arising in connection with the employment or engagement of current or
former officers or employees by it.



(v)
Claims by Employees



There are no claims in existence, pending or, to the Vendors’ Knowledge,
threatened against any of the Acquired Companies:



 
(a)
by a current or former employee or workman or third party, in respect of any
accident or injury which is not fully covered by insurance;




 
(b)
by a current or former officer or employee in relation to his terms and
conditions of employment or appointment; or




 
(c)
by a current or former employee for unfair dismissal, notice, redundancy,
wrongful dismissal or breach of contract;



nor is any Acquired company aware of any circumstances which would give rise to
such a claim.



(vi)
Compliance with Statutes



Each of the Acquired Companies has in relation to each of its officers and
employees (and, so far as relevant, to each of its former officers and
employees) complied in all material respects with:



 
(a)
all obligations imposed by it by Article 141 of the Treaty of Rome;

 
 
 
74

--------------------------------------------------------------------------------

 
 

 
(b)
all statutes, regulations and codes of conduct and practice relevant to the
relations between it and its employees or any trade union;




 
(c)
all collective agreements, customs and practices for the time being dealing with
such relations or the conditions of service of its employees;




 
(d)
all relevant orders and awards made under any relevant statute, regulation or
code of conduct or practice affecting the conditions of service of its
employees;




 
(e)
all obligations imposed by the European Communities (Protection of Employees on
Transfer of Undertakings) Regulations, 2003 in relation to any sale, purchase or
other transfer coming within the terms of those Regulations;




 
(f)
all obligations imposed by the Safety, Health and Welfare at Work Act, 2005 and
all regulations pursuant thereto and amending legislation in force from time to
time;




 
(g)
all recommendations, decisions and determinations made by Industrial Relations
Officers, the Labour Relations Commission, Rights Commissioners, Equality
Officers, the Employment Appeals Tribunal or by the Labour Court; and




 
(h)
all obligations in respect of part-time workers imposed by the Protection of
Employees (Part-Time Work) Act, 2001.




(vii)
Industrial Disputes and Negotiations



None of the Acquired Companies is involved in any dispute or negotiation
regarding a claim of material importance with any trade unions or association of
trade unions or organisation or body of employees, and no facts or circumstances
exist which might lead to any such dispute and during the past two calendar
years, none of the Acquired Companies has had a strike or lockout or any other
labour disputes which has materially disrupted their businesses.  



(viii)
Redundancies and transfer of business



Within the period of one year ending on the date of this Agreement, no Acquired
Company has:



 
(a)
given notice of any redundancies to its employees and/or the Minister for
Enterprise, Trade and Employment or started consultations in respect of
redundancies with any trade union or directly with employees and/or their
representatives whether pursuant to Part II of the Protection of Employment Act,
1977 and 2000 or Regulation 7 of the European Communities (Safeguarding of
Employees’ Rights on Transfer of Undertakings) Regulations 1980 and 2000 or
otherwise; and

 
 
 
75

--------------------------------------------------------------------------------

 
 

 
(b)
been a party to any relevant transfer within the scope of the European
Communities (Safeguarding of Employees’ Rights on Transfer of Undertakings)
Regulations, 1980 and 2000 nor has any Acquired Companies member failed to
comply with any duty to inform and consult any trade union under those
Regulations.




(ix)
Trade Unions



Full and complete details of all recognised trade unions and all collective
bargaining or procedural or other agreements or arrangements in existence
relating or relevant to any of the employees of the Acquired Companies and of
the current state of any negotiations with any trade union staff association or
other organisation formed for a similar purpose which might affect the terms and
conditions of employment of any employees are set out in the Disclosure Letter.



(x)
Incentive Schemes



No Acquired Company has in existence not is it proposing to introduce any share
incentive, share option, profit sharing, bonus or other incentive scheme for any
of its consultants, officers or employees.



(xi)
Training



There is no training scheme, arrangement or proposal in existence at the date of
this Agreement in relation to any Acquired Company.



4.23
PENSIONS AND OTHER BENEFITS

 

(i)
Definitions



For the purposes of the Warranties in this Section 4.23
 
"Approved" means exempt approved by the Revenue Commissioners for the purposes
of Section 774 of Taxes Consolidation Act, 1997 and reference to "Approval"
shall be construed accordingly;
 
“Defined Contribution Scheme” means a scheme under which the amount of the
benefits other than some or all of the benefits payable on death before becoming
a pensioner, payable to or in respect of a member of the scheme is calculated by
reference to the contributions made to the scheme by and in respect of the
member within the meaning of section 2 of the Pensions Act.
 
“Pensions Act” means the Pensions Acts 1990 to 2005 and all regulations
promulgated thereunder.
 
 
76

--------------------------------------------------------------------------------

 
 
"Pension Schemes" means the Betatherm Ireland Limited Retirement Benefit Scheme
established by Declaration of Trust dated 6 December 1996 and the Betatherm
Ireland Limited Retirement Solutions Plan established by Declaration of Trust on
17 February 2000.
 
“PHI Scheme” means the Betatherm Ireland Limited PHI Scheme established with
Friends First - Scheme No. 705770.
 

(ii)
Documentation



Full details of each of the Pension Schemes and the PHI Scheme have been given
to the Purchaser in the form of true and complete copies of:
 
(a) all agreements, deeds and rules governing or relating to each of the Pension
Schemes and the PHI Scheme and all announcements, booklets and other explanatory
literature or communications issued to employees; and


(b) in the case of any of the Pension Schemes in relation to which the trustees
or managers are required to obtain audited accounts, the audited accounts of the
relevant Pension Scheme for the last scheme year; and


(c) all policies effected with and agreements with any insurance company for the
purposes of the Pension Schemes (or any of them) and the PHI Scheme; and


(d) any agreement with any person providing services of any nature in connection
with any of the Pension Schemes or the PHI Scheme including, without limitation,
investment management or advisory services, administration and data processing
services.



(iii)
No other obligations



(a) Except for the Pension Schemes and the PHI Scheme there are not in
operation, and no proposal has been announced to enter into or establish, any
agreement, arrangement, custom or practice (whether legally enforceable or not
or whether or not Approved) for the payment of, or payment of any contributions
towards, any pensions, allowances, lump sum or other like benefits or
retirement, death, termination of employment (whether voluntary or not) or
during periods of sickness or disablement, for the benefit of any employee or
officer or former employee or officer or for the benefit of the dependants of
any of them.


(b) No Acquired Company has any obligation under or in connection with any of
the Pension Schemes or the PHI Scheme in respect of any past or present employee
or officer or any dependant or beneficiary or any of them other than under the
documents referred to at 4.23 (ii) which documents contain full and accurate
details of all benefits payable under each of the Pension Schemes and the PHI
Scheme.
 
 
77

--------------------------------------------------------------------------------

 


(c) No plan, proposal or intention to amend, discontinue in whole or in part or
exercise any discretion in relation to any of the Pension Schemes or the PHI
Scheme has been communicated to any person.


(d) Neither any Acquired Company nor the trustees or administrator of any of the
Pension Schemes has given in relation to any of the Pension Schemes or its
current or former assets, liabilities or members, any indemnity, undertaking or
guarantee (apart from any general indemnity in favour of the trustees under the
governing documents and in respect of any such general indemnity no event or
omission has occurred which might result in any Acquired Company incurring any
liability under same).


(e) Each Acquired Company may terminate its liability to contribute to each
Pension Scheme without notice, without the consent of any person and without
further payment.



(iv)
Discretionary practices

 
No discretion or power has been exercised under any of the Pension Schemes or
the PHI Scheme in respect of any past or present employee or officer or
dependant of any of them to:



(a)
augment benefits; or

 

 
(b)
admit to membership any person who would not otherwise have been eligible for
admission to membership; or

 

 
(c)
admit to membership any person on terms which provided for or envisaged the
payment of a transfer value or a transfer of assets from another scheme to any
of the Pension Schemes in a case in which the payment or transfer has not been
made or has not been made in full; or

 

(d)
provide a benefit which would not otherwise be provided; or

 

(e)
pay a contribution which would not otherwise have been paid.

 

(v)
Defined Contribution Schemes



In relation to each Pension Scheme which is a Defined Contribution Scheme:



 
(a)
the Purchaser has been notified of the rates at which contributions to the
Pension Scheme have been paid in respect of each member of the Pension Scheme
and the basis on which they are calculated and whether they are paid in advance
or in arrear; and




 
(b)
no assurance, promise or guarantee (whether oral or written) has been made or
given to any past or present employee or officer of any particular level or
amount of benefits to be provided for in respect of him on retirement, death or
leaving service under the Pension Scheme; and

 
 
 
78

--------------------------------------------------------------------------------

 
 

 
(c)
all contributions due to the Pension Scheme have been paid in full by the due
date for payment in accordance with the requirements of section 58A of the
Pensions Act; and




 
(d)
the Pension Scheme was established as a Defined Contribution Scheme and has not
previously been converted from a Defined Benefit Scheme and was not established
in succession to a Defined Benefit Scheme relating to the same employment.




(vi)
Compliance




 
(a)
Each Pension Scheme is Approved and, so far as the Vendors are aware, there are
no circumstances which might give the Revenue Commissioners reason to withdraw
Approval.




 
(b)
Each Pension Scheme has been designed to comply with, and has been administered
in accordance with:




 
(i)
all applicable laws including, without limitation, the Pensions Act and all
relevant statutes and subordinate legislation of Ireland and all relevant
provisions of the laws of the European Communities; and

 

 
(ii)
the trusts, powers and provisions of the relevant Pension Scheme; and

 

 
(iii)
the requirements of the Retirement Benefits District of the Revenue
Commissioners for exempt approval.

 

 
(c)
Each Pension Scheme is registered with the Pensions Board as required by the
Pensions Act.




 
(d)
The Occupational Pension Schemes (Member Participation in the Selection of
Trustees) Regulations, 1994, have never been invoked in respect of any of the
Pension Schemes.




 
(e)
So far as the Vendors are aware, there has been no breach of the trusts of any
of the Pension Schemes and the PHI Scheme and there are no actions, suits or
claims (other than routine claims for benefits) outstanding, pending or
threatened against the trustees or administrator of any of the Pension Schemes
or the PHI Scheme or against any Acquired Company or any other employer
participating in any of the Pension Schemes or the PHI Scheme in respect of any
act, event, omission or other matter arising out of or in connection with the
Pension Schemes or PHI Scheme as the case may be and there are no circumstances
which may give rise to any such claim.




 
(f)
There are no “excluded employees” as defined in Part X of the Pensions Act.

 
 
 
79

--------------------------------------------------------------------------------

 
 

 
(g)
Each Pension scheme is a Defined Contribution Scheme and has not been
represented as anything other than a Defined Contribution Scheme to any past or
present member.




(vii)
Insurance



All benefits (other than refunds of contributions) payable under each of the
Pension Schemes and the PHI Scheme on the death of a member of any of the
Pension Schemes or the PHI Scheme or during periods of sickness or disability of
the member are at the date of this agreement fully insured under a policy
effected with an insurance company of good repute and each member has been
covered for such insurance by such insurance company at its normal rates and on
its normal terms for persons in good health and all insurance premiums payable
have been paid.
 

(viii)
Membership




 
(a)
The Purchaser has been furnished with a true and complete list of the present
and former employees who are or were members of each of the Pension Schemes and
the PHI Scheme with all particulars of them relevant to their membership of the
applicable Pension Scheme and/or the PHI Scheme as are necessary to establish
their entitlement to benefits.




 
(b)
Each past or present employee or officer who has been admitted to or promised
admission to membership of any of the Pension Schemes or the PHI Scheme has been
admitted or promised admission as of the date on which he first became entitled
to admission and the substance of the terms of the admission or promised
admission have been communicated to such past or present employee or officer.




(ix)
Pension scheme assets

 

 
(a)
The trustees of each of the Pension Schemes have legal title to all the assets
of the Pension Scheme of which they are the trustees and there are no
encumbrances over any of the assets of any of the Pension Schemes.




 
(b)
No person holds as an asset of any of the Pension Schemes any securities issued
by, properties leased to or occupied by, and no loans have been made out of the
assets of any of the Pension Schemes which are at the date of this agreement
outstanding to, the Vendors or any company connected with any of them.




(x)
Part Time and Fixed Term Employees

 
There are no past or present part time or fixed term employees who are or were
excluded from or ineligible for membership of any of the Pension Schemes.
 
 
80

--------------------------------------------------------------------------------

 
 

(xi)
Group Companies

 

 
(a)
No company other than the Acquired Company participates in any of the Pension
Schemes.

 

 
(b)
Each Acquired Company has been properly admitted to participation in each
Pension Scheme and has duly complied with its obligations under each Pension
Scheme and all amounts due to be paid to each Pension Scheme from each Acquired
Company and its employees have been paid.

 

4.24
INTELLECTUAL PROPERTY.




 
(i)
Intellectual Property Assets. The term "Intellectual Property Assets" includes:




(a)
the names of each of the Acquired Companies, all fictional business names,
trading names, domain names, registered and unregistered trademarks, service
marks, and applications (collectively, "Marks") of the Acquired Companies or
owned, used or licensed by any Acquired Company as licencee or licensor;




(b)
all patents, patent applications, (including supplementary protection
certificates) (collectively, "Patents") of the Acquired Companies or owned, used
or licenced by any Acquired Company as licencee or licensor;




(c)
all copyrights in both published works and unpublished works (including
copyright in computer programs) (collectively, "Copyrights") of the Acquired
Companies or owned, used or licenced by any Acquired Company as licencee or
licensor;




 
(d)
all know-how, trade secrets, confidential information, customer lists, software,
technical information, data, database rights, process tech-nology, plans,
drawings, and blue prints (collectively, "Trade Secrets") of the Acquired
Company or owned, used, or licensed by any Acquired Company as licensee or
licensor; and




 
(e)
and all other intellectual property rights of a similar or corresponding
character (including all associated goodwill), enforceable anywhere in the world
(whether or not the same are registered or capable of registration) and all
applications for, or for the protection of any of the foregoing.




(ii)
Agreements. Part 4.24(ii) of the Disclosure Letter contains a complete and
accurate list and summary description, including any royalties paid or received
by the Acquired Companies, of all Contracts relating to the Intellectual
Property Assets to which any Acquired Company is a party or by which any
Acquired Company is bound, except for any license implied by the sale of a
product and perpetual, paid-up licenses for commonly available software programs
with a value of less than €1,269.74 under which an Acquired Company is the
licensee. There are no outstanding and, to Vendors' Knowledge, no Threatened
disputes or disagreements with respect to any such agreement.

 
 
 
81

--------------------------------------------------------------------------------

 
 

 
(iii)
Know-How Necessary for the Business.




(a)
The Intellectual Property Assets are to the Knowledge of the Vendors all those
necessary for the operation of the Acquired Companies' businesses as they are
currently conducted. One or more of the Acquired Companies is the owner of all
right, title, and interest in and to, or has the right to use, each of the
Intellectual Property Assets, free and clear of all liens, security interests,
charges, encumbrances, equities, and other adverse claims, and has to the
knowledge of the Vendors the right to use without payment to a third party all
of the Intellectual Property Assets.




 
(b)
Except as set forth in Part 4.24(iii)(b) of the Disclosure Letter, all former
and current employees of each Acquired Company have executed written Contracts
with one or more of the Acquired Companies that assign to one or more of the
Acquired Companies all rights to any inventions, improvements, discoveries, or
information relating to the business of any Acquired Company. To Vendors’
Knowledge, no employee of any Acquired Company has entered into any Contract
that restricts or limits in any way the scope or type of work in which the
employee may be engaged or requires the employee to transfer, assign, or
disclose information concerning his work to anyone other than one or more of the
Acquired Companies.




(iv)
Patents.




(a)
Part 4.24(iv) of the Disclosure Letter contains a complete and accurate list and
summary description of all Patents. One or more of the Acquired Companies is the
owner of all right, title, and interest in and to each of the Patents, free and
clear of all liens, security interests, charges, encumbrances, entities, and
other adverse claims.




 
(b)
All of the issued Patents are currently in compliance with formal legal
requirements (including payment of filing, examination, and maintenance fees and
proofs of working or use), are valid and enforceable, and are not subject to any
maintenance fees or taxes or actions falling due within ninety days after the
Completion Date.




 
(c)
No Patent has been or is now involved in any interfer-ence, reissue,
reexamination, or opposition proceeding. To Vendors' Knowledge, there is no
potentially interfering patent or patent application of any third party.

 
 
 
82

--------------------------------------------------------------------------------

 
 

 
(d)
No Patent is, to Vendors' Knowledge, infringed or has been challenged or
threatened in any way. To Vendors Knowledge, none of the products manufactured
and sold, nor any process or know-how used, by any Acquired Company infringes or
is to Vendors Knowledge alleged to infringe any patent or other proprietary
right of any other Person.




 
(e)
All products made, used, or sold under the Patents have been marked with the
proper patent notice.




(v)
Trademarks.




(a)
Part 4.24(v) of Disclosure Letter contains a complete and accurate list and
summary description of all Marks. One or more of the Acquired Companies is the
owner of all right, title, and interest in and to each of the Marks, free and
clear of all liens, security interests, charges, encumbrances, equities, and
other adverse claims.




 
(b)
All Marks that have been registered with any Governmental Body are currently in
compliance with all formal legal requirements (including the timely
post-registration filing of affidavits of use and incontestability and renewal
applications), are valid and enforceable, and are not subject to any maintenance
fees or taxes or actions falling due within ninety days after the Completion
Date.




 
(c)
No Mark has been or is now involved in any opposition, invalidation, or
cancellation and, to Vendors' Knowledge, no such action is Threatened with the
respect to any of the Marks.




 
(d)
To Vendors' Knowledge, there is no potentially interfer-ing trademark or
trademark application of any third party.






 
(e)
No Mark is, to Vendors' Knowledge, infringed or has been challenged or
threatened in any way. None of the Marks used by any Acquired Company infringes
or is to Vendors Knowledge alleged to infringe any trade name, trademark, or
service mark of any third party.




 
(f)
All products and materials containing a Mark bear the proper registration notice
where permitted by law.




(vi)
Copyrights.




(a)
Part 4.24(vi) of the Disclosure Letter contains a complete and accurate list and
summary description of all Copyrights. One or more of the Acquired Companies is
the owner of all right, title, and interest in and to each of the Copyrights,
free and clear of all liens, security interests, charges, encumbrances,
equities, and other adverse claims.

 
 
 
83

--------------------------------------------------------------------------------

 
 

 
(b)
All the Copyrights have been registered and are currently in compliance with
formal legal requirements, are valid and enforceable.




 
(c)
No Copyright is, to Vendors' Knowledge, infringed or has been challenged or
threatened in any way. None of the subject matter of any of the Copyrights
infringes or is to Vendors Knowledge alleged to infringe any copyright of any
third party or is a derivative work based on the work of a third party.




 
(d)
All works encompassed by the Copyrights have been marked with the proper
copyright notice.




(vii)
Trade Secrets.




 
(a)
With respect to each Trade Secret, the documentation relating to such Trade
Secret is current, accurate, and sufficient in detail and content to identify
and explain it and to allow its full and proper use without reliance on the
knowledge or memory of any individual.




 
(b)
Vendors and the Acquired Companies have taken all rea-sonable precautions to
protect the secrecy, confidentiality, and value of their Trade Secrets.




 
(c)
One or more of the Acquired Companies has good title and an absolute (but not
necessarily exclusive) right to use the Trade Secrets. The Trade Secrets are not
part of the public knowledge or literature, and, to Vendors' Knowledge, have not
been used, divulged, or appropriated either for the benefit of any Person (other
than one or more of the Acquired Companies) or to the detriment of the Acquired
Companies. To Vendors Knowledge no Trade Secret is subject to any adverse claim
or has been challenged or threatened in any way.




(vii)
Data Protection Acts.



(a) The Company has obtained and maintained in force each registration under the
Data Protection Acts, 1988 and 2003, (together the “Data Protection Acts”)
necessary or appropriate in relation to the Business including, without
limitation, each registration relating to the obtaining, holding, processing,
transfer and disclosure of personal data effected by the Company.


(b) The Company has in respect of personal data relating to its business at all
times complied with the Data Protection Principles contained in the Data
Protection Acts, as amended.



 
4.25
CERTAIN PAYMENTS. No Acquired Company or director, officer, agent, or employee
of any Acquired Company, any other Person associated with or acting for or on
behalf of any Acquired Company, has directly or indirectly (a) made any
contribution, gift, bribe, rebate, payoff, influence payment, kick-back, or
other payment to any Person, private or public, regardless of form, whether in
money, property, or services (i) to obtain favourable treatment in securing
business, (ii) to pay for favourable treatment for business secured, (iii) to
obtain special concessions or for special concessions already obtained, for or
in respect of any Acquired Company or any Affiliate of an Acquired Company, or
(iv) in violation of any Legal Requirement, (b) established or maintained any
fund or asset that has not been recorded in the books and records of the
Acquired Companies.

 
 
 
84

--------------------------------------------------------------------------------

 
 

 
4.26
RELATIONSHIPS WITH RELATED PERSONS. No Vendor or any Related Person of Vendors
or of any Acquired Company has, or since January 1, 2004 has had, any interest
in any property (whether real, personal, or mixed and whether tangible or
intangible), used in or pertaining to the Acquired Companies' businesses. No
Vendor or any Related Person of Vendors or of any Acquired Company is, or since
January 1, 2004 has owned (of record or as a beneficial owner) an equity
interest or any other financial or profit interest in, a Person that has (i) had
business dealings or a material financial interest in any transaction with any
Acquired Company other than business dealings or transactions conducted in the
Ordinary Course of Business with the Acquired Companies at substantially
prevailing market prices and on substantially prevailing market terms, or (ii)
engaged in competition with any Acquired Company with respect to any line of the
products or services of such Acquired Company (a "Competing Business") in any
market presently served by such Acquired Company except for less than one
percent of the outstanding capital stock of any Competing Business that is
publicly traded on any recognised exchange or in the over-the-counter market.
Except as set forth in Part 4.26 of the Disclosure Letter, no Vendor or to
Vendors Knowledge any Related Person of Vendors or of any Acquired Company is a
party to any Contract, other than employment contracts with the Acquired
Companies with, or has any claim or right against, any Acquired Company.




4.27
BROKERS OR FINDERS. Vendors and their agents have incurred no obligation or
liability, contingent or otherwise, for brokerage or finders' fees or agents'
commissions or other similar payment in connection with this Agreement other
than any fees payable to William Blair & Company, which shall be the sole
obligation of Vendors.

 

4.28
From time to time following the date hereof, Vendors and Purchaser shall, and
shall cause their respective Affiliates to, execute, acknowledge and deliver all
such further conveyances, notices, assumptions, releases and acquittances and
such other instruments, and shall take such further actions, as may be necessary
or appropriate to assure fully to Purchaser and its respective successors or
assigns, all of the properties, rights, titles, interests, estates, remedies,
powers and privileges intended to be conveyed to Purchaser under this Agreement
and the Ancillary Agreements and to assure fully to Vendors and their successors
and assigns, the assumption of the liabilities and obligations intended to be
assumed by Purchaser under this Agreement and the Ancillary Agreements, and to
otherwise make effective the transactions contemplated hereby and thereby.

 
 
 
85

--------------------------------------------------------------------------------

 